Exhibit 10.2
SALE AND SERVICING AGREEMENT
among
NISSAN AUTO RECEIVABLES 2010-A OWNER TRUST,
as Issuer,
NISSAN AUTO RECEIVABLES CORPORATION II,
as Seller,
and
NISSAN MOTOR ACCEPTANCE CORPORATION,
as Servicer
Dated as of September 22, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1  
 
       
Section 1.01 Definitions
    1  
Section 1.02 Usage of Terms
    18  
 
       
ARTICLE II Conveyance of Receivables
    19  
 
       
Section 2.01 Conveyance of Receivables
    19  
Section 2.02 Custody of Receivable Files
    20  
Section 2.03 Acceptance by Issuer
    21  
 
       
ARTICLE III The Receivables
    21  
 
       
Section 3.01 Representations and Warranties of the Seller with Respect to the
Receivables
    21  
Section 3.02 Repurchase upon Breach
    26  
Section 3.03 Duties of Servicer as Custodian
    26  
Section 3.04 Instructions; Authority To Act
    27  
Section 3.05 Custodian’s Indemnification
    27  
Section 3.06 Effective Period and Termination
    27  
 
       
ARTICLE IV Administration and Servicing of Receivables
    28  
 
       
Section 4.01 Duties of Servicer
    28  
Section 4.02 Collection of Receivable Payments
    30  
Section 4.03 Realization upon Receivables
    30  
Section 4.04 Maintenance of Security Interests in Financed Vehicles
    30  
Section 4.05 Covenants of Servicer
    30  
Section 4.06 Purchase of Receivables upon Breach
    31  
Section 4.07 Servicing Fee and Expenses
    32  
Section 4.08 Servicer’s Certificate
    32  
Section 4.09 Annual Statement as to Compliance; Notice of Default
    32  
Section 4.10 Annual Independent Certified Public Accountants’ Report
    33  
Section 4.11 Access to Certain Records and Information Regarding Receivables
    33  
Section 4.12 Appointment of Subservicer
    34  
Section 4.13 Amendments to Schedule of Receivables
    34  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
Section 4.14 Acknowledgement by Servicer of its Obligations under the Indenture
    34  
Section 4.15 Compliance with Regulation AB
    34  
Section 4.16 Fidelity Bond
    34  
 
       
ARTICLE V Distributions; Accounts; Statements to the Certificateholders and the
Noteholders
    35  
 
       
Section 5.01 Establishment of Accounts
    35  
Section 5.02 Collections
    37  
Section 5.03 Application of Collections
    38  
Section 5.04 Advances
    38  
Section 5.05 Additional Deposits
    39  
Section 5.06 Payments and Distributions
    40  
Section 5.07 Reserve Account
    46  
Section 5.08 Statements to Certificateholders and Noteholders
    47  
Section 5.09 Net Deposits
    49  
Section 5.10 Currency Swap Agreement
    49  
 
       
ARTICLE VI The Seller
    50  
 
       
Section 6.01 Representations of Seller
    50  
Section 6.02 Additional Covenants of the Seller
    51  
Section 6.03 Liability of Seller; Indemnities
    53  
Section 6.04 Merger or Consolidation of, or Assumption of the Obligations of,
Seller
    54  
Section 6.05 Limitation on Liability of Seller and Others
    55  
Section 6.06 Seller May Own Certificates or Notes
    56  
 
       
ARTICLE VII The Servicer
    56  
 
       
Section 7.01 Representations of Servicer
    56  
Section 7.02 Indemnities of Servicer
    57  
Section 7.03 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer
    58  
Section 7.04 Limitation on Liability of Servicer and Others
    59  
Section 7.05 NMAC Not To Resign as Servicer
    59  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
ARTICLE VIII Default
    60  
 
       
Section 8.01 Servicer Default
    60  
Section 8.02 Appointment of Successor
    61  
Section 8.03 Repayment of Advances
    62  
Section 8.04 Notification
    62  
Section 8.05 Waiver of Past Defaults
    63  
 
       
ARTICLE IX Termination; Release of Receivables
    63  
 
       
Section 9.01 Optional Purchase of All Receivables
    63  
Section 9.02 Release of Receivables
    64  
Section 9.03 Termination
    65  
 
       
ARTICLE X Miscellaneous
    65  
 
       
Section 10.01 Amendment
    65  
Section 10.02 Protection of Title to Trust
    67  
Section 10.03 Notices
    69  
Section 10.04 Assignment by the Seller or the Servicer
    70  
Section 10.05 Limitations on Rights of Others
    70  
Section 10.06 Severability
    70  
Section 10.07 Separate Counterparts
    70  
Section 10.08 Headings
    70  
Section 10.09 Governing Law
    70  
Section 10.10 Assignment by Issuer
    70  
Section 10.11 Nonpetition Covenants
    70  
Section 10.12 Limitation of Liability of Owner Trustee and Indenture Trustee
    71  
Section 10.13 Waivers
    71  
 
       
APPENDIX A Regulation AB Representations, Warranties And Covenants
       

iii



--------------------------------------------------------------------------------



 



     SALE AND SERVICING AGREEMENT, dated as of September 22, 2010, among NISSAN
AUTO RECEIVABLES 2010-A OWNER TRUST, a Delaware statutory trust (the “Issuer”),
NISSAN AUTO RECEIVABLES CORPORATION II, a Delaware corporation (the “Seller”),
and NISSAN MOTOR ACCEPTANCE CORPORATION, a California corporation in its
individual capacity (in such capacity, “NMAC”) and as Servicer (in such
capacity, the “Servicer”). Capitalized terms used herein without definition
shall have the respective meanings assigned to such terms in Article I.
     WHEREAS, the Issuer desires to purchase a portfolio of receivables arising
in connection with retail installment sales contracts secured by new, near-new
or used automobiles and light-duty trucks generated by NMAC in the ordinary
course of business and sold to the Seller;
     WHEREAS, the Seller is willing to sell such receivables to the Issuer; and
     WHEREAS, the Servicer is willing to service such receivables.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
ARTICLE I
Definitions
     SECTION 1.01 Definitions. Except as otherwise provided in this Agreement,
whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following respective meanings:
     “Accounts” means the Collection Account and the Reserve Account.
     “Adjusted Pool Balance” means, at any time, an amount equal to the Pool
Balance minus the YSOC Amount.
     “Administration Agreement” means the Administration Agreement, dated as of
the Closing Date, among the Administrator, the Issuer, the Indenture Trustee and
the Owner Trustee.
     “Administrative Purchase Payment” for any Administrative Receivable as of
the last day of any Collection Period, means the sum of the Principal Balance
thereof as of the beginning of such Collection Period plus interest accrued
thereon through the due date for the Obligor’s payment in such Collection Period
at the related APR, after giving effect to the receipt of monies collected (from
whatever source other than the Advances) on such Administrative Receivable, if
any, during such Collection Period.
     “Administrative Receivable” means a Receivable purchased as of the close of
business on the last day of a Collection Period by the Servicer pursuant to
Section 4.06 or Section 9.01.
     “Administrator” means NMAC, or any successor Administrator under the
Administration Agreement.

1



--------------------------------------------------------------------------------



 



     “Advance” means the amount, as of the last day of a Collection Period, that
the Servicer is required to advance on the respective Receivable pursuant to
Section 5.04.
     “Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control,” when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the term “controlling” and
“controlled” have meanings correlative to the foregoing.
     “Aggregate Noteholders’ Interest Distributable Amount” means, with respect
to any Distribution Date, the sum of the Noteholders’ Interest Distributable
Amount for all Classes of Notes with respect to such Distribution Date.
     “Agreement” means this Sale and Servicing Agreement among Nissan Auto
Receivables 2010-A Owner Trust, as Issuer, NARC II, as Seller, and NMAC, as
Servicer.
     “AICPA” shall have the meaning assigned to such term in Section 4.10.
     “Amount Financed” with respect to any Receivable, means the amount advanced
under the Receivable toward the purchase price of the related Financed Vehicle
and any related costs, including but not limited to accessories, insurance
premiums, service and warranty contracts and other items customarily financed as
part of retail automobile and light-duty truck installment sale contracts.
     “Annual Percentage Rate” or “ APR” of a Receivable means the annual rate of
finance charges stated in such Receivable.
     “Assignment” shall have the meaning assigned to such term in the Purchase
Agreement.
     “Available Amounts” means, with respect to any Distribution Date, the sum
of (i) Available Interest for such Distribution Date, and (ii) Available
Principal for such Distribution Date.
     “Available Interest” means, for any Distribution Date, the sum of the
following amounts received during the related Collection Period: (i) that
portion of all collections on Receivables allocable to interest, (ii) without
duplication of amounts described in clause (i), Net Liquidation Proceeds to the
extent allocable to interest due on a Liquidated Receivable in accordance with
the Servicer’s customary servicing procedures, (iii) all Advances made by the
Servicer pursuant to Section 5.04, (iv) without duplication of any amounts
described above in clauses (i) and (ii), the Administrative Purchase Payment of
each Receivable that became an Administrative Receivable during the related
Collection Period to the extent attributable to interest thereon, (v) without
duplication of any amounts described above in clauses (i) and (ii), the Warranty
Purchase Payment of each Receivable that became a Warranty Receivable during the
related Collection Period to the extent attributable to interest thereon,
(vi) in the case of an Optional Purchase, that portion of the Optional Purchase
Price allocable to interest and (vii) the amount, if any, deposited into the
Collection Account from the Reserve Account; provided, however, that in
calculating Available Interest, amounts to be paid to the Servicer as
reimbursement for Advances

2



--------------------------------------------------------------------------------



 



pursuant to Sections 5.06(c)(i), 5.06(c)(ii), 5.06(d)(i), 5.06(d)(ii),
5.06(e)(i) and 5.06(e)(ii) on such Distribution Date shall be excluded.
     “Available Principal” means, for any Distribution Date, the sum of the
following amounts received during the related Collection Period: (i) that
portion of all collections on Receivables attributable to principal,
(ii) without duplication of amounts described in clause (i), Net Liquidation
Proceeds attributable to principal due on a Liquidated Receivable in accordance
with the Servicer’s customary servicing procedures, (iii) without duplication of
any amounts described above in clauses (i) and (ii), the Administrative Purchase
Payment of each Receivable that became an Administrative Receivable during the
related Collection Period to the extent attributable to principal, and
(iv) without duplication of any amounts described above in clauses (i) and (ii),
the Warranty Purchase Payment of each Receivable that became a Warranty
Receivable during the related Collection Period to the extent attributable to
principal; and (v) without duplication of any amounts described in clauses
(i) and (ii), that portion of the Optional Purchase Price in the case of an
Optional Purchase allocable to Principal.
     “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101
et seq.
     “Base Servicing Fee” means the fee payable to the Servicer on each
Distribution Date for services rendered during the related Collection Period,
which shall be equal to one-twelfth of the Servicing Rate multiplied by the Pool
Balance as of the close of business on the last day of the immediately preceding
Collection Period or, with respect to the first Distribution Date, the Original
Pool Balance.
     “Basic Documents” means the Purchase Agreement, the Trust Agreement, the
Certificate of Trust, this Agreement, the Indenture, the Administration
Agreement, the Securities Account Control Agreement, the Note Depository
Agreement and the other documents and certificates delivered in connection
herewith and therewith.
     “Business Day” means any day except a Saturday, a Sunday or a day on which
banks in the city and state where the Corporate Trust Office is located, New
York, New York, Franklin, Tennessee, Irving, Texas or Wilmington, Delaware are
authorized or obligated by law, regulation, executive order or governmental
decree to be closed.
     “Certificate Balance” means, as of any Distribution Date, the Original
Certificate Balance, reduced by all amounts distributed to the
Certificateholders pursuant to Section 5.06(c), (d) and/or (e) hereof (but in no
event less than zero). For the purposes of determining whether the vote of the
requisite percentage of Certificateholders necessary to effect any consent,
waiver, request or demand shall have been obtained, the Certificate Balance
shall be deemed to be reduced by the amount equal to the balance (without giving
effect to this provision) evidenced by any Certificate registered in the name of
the Seller, the Servicer or any Person actually known to a Trust Officer of the
Owner Trustee or the Indenture Trustee, as the case may be, to be the Seller or
the Servicer or any of their Affiliates.
     “Certificate Factor” means, with respect to any Distribution Date, a
seven-digit decimal figure obtained by dividing the Certificate Balance as of
the close of business on the last day of the related Collection Period by the
Original Certificate Balance.

3



--------------------------------------------------------------------------------



 



     “Certificate of Trust” shall have the meaning assigned to such term in the
Trust Agreement.
     “Certificate Pool Factor” means, with respect to any Distribution Date, a
seven-digit decimal figure obtained by dividing the Certificate Balance as of
the close of business on the last day of the related Collection Period by the
Original Pool Balance.
     “Certificate Register” means the register maintained by the Certificate
Registrar pursuant to the Trust Agreement recording the names of the
Certificateholders.
     “Certificateholder” shall have the meaning assigned to such term in the
Trust Agreement.
     “Certificateholders’ Principal Distributable Amount” means, with respect to
any Distribution Date, an amount equal to zero until the outstanding principal
amount of each Class of Notes has been reduced to zero, and thereafter, an
amount equal to the Principal Distribution Amount (as reduced by the
Noteholders’ Principal Distributable Amount, if any for such Distribution Date)
for such Distribution Date.
     “Certificates” shall have the meaning assigned to such term in the Trust
Agreement.
     “Class” means any one of the classes of the Notes.
     “Class A-1 Final Scheduled Distribution Date” means October 17, 2011.
     “Class A-1 Interest Rate” means 0.35590% per annum.
     “Class A-1 Note” means any of the 0.35590% Asset Backed Notes, Class A-1,
issued under the Indenture, substantially in the form of Exhibit A to the
Indenture.
     “Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.
     “Class A-2 Final Scheduled Distribution Date” means March 15, 2013.
     “Class A-2 Interest Rate” means 0.55% per annum.
     “Class A-2 Note” means any of the 0.55% Asset Backed Notes, Class A-2,
substantially in the form of Exhibit A to the Indenture.
     “Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.
     “Class A-3 Final Scheduled Distribution Date” means July 15, 2014.
     “Class A-3 Interest Rate” means 0.87% per annum.
     “Class A-3 Note” means any of the 0.87% Asset Backed Notes, Class A-3,
substantially in the form of Exhibit A to the Indenture.

4



--------------------------------------------------------------------------------



 



     “Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.
     “Class A-4 Final Scheduled Distribution Date” means September 15, 2016.
     “Class A-4 Interest Rate” means 1.31% per annum.
     “Class A-4 Note” means any of the 1.31% Asset Backed Notes, Class A-4,
substantially in the form of Exhibit A to the Indenture.
     “Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.
     “Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.
     “Closing Date” means September 22, 2010.
     “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.
     “Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01.
     “Collection Period” means, with respect to any Distribution Date, the
preceding calendar month. Any amount stated “as of the close of business of the
last day of a Collection Period” shall give effect to the following calculations
as determined as of the end of the day on such last day: (i) all applications of
collections, (ii) all Advances and reductions of Outstanding Advances and
(iii) all distributions.
     “Corporate Trust Office” shall have the meaning assigned to such term in
the Indenture.
     “Currency Swap Agreement” shall mean any currency swap agreement, including
all schedules and confirmations thereto, entered into by the Issuer and the
Currency Swap Counterparty.
     “Currency Swap Counterparty” shall mean an unaffiliated third party, as
currency swap counterparty, under the Currency Swap Agreement, or any successor
or replacement Currency Swap Counterparty from time to time.
     “Customary Servicing Practices” means the customary servicing practices of
the Servicer with respect to all comparable motor vehicle receivables that the
Servicer services for itself and others, as such practices may be changed from
time to time.
     “Cut-off Date” means August 31, 2010.
     “Damages” shall have the meaning assigned to such term in Section 7.02.

5



--------------------------------------------------------------------------------



 



     “Dealer” means the dealer who sold a Financed Vehicle and who originated
and assigned the related Receivable to NMAC under an existing agreement between
such dealer and NMAC.
     “Dealer Recourse” means, with respect to a Receivable, all recourse rights
against the Dealer which originated the Receivable, and any successor Dealer.
     “Default” shall have the meaning assigned to such term in the Indenture.
     “Defaulted Receivable” means (a) a Receivable (other than an Administrative
Receivable or a Warranty Receivable), which, by its terms, is delinquent for 120
or more days, (b) with respect to Receivables that are delinquent for less than
120 days, the Servicer has (i) determined, in accordance with its customary
servicing procedures, that eventual payment in full is unlikely or
(ii) repossessed the Financed Vehicle, or (c) a Receivable with respect to which
the Servicer has received notification that the related Obligor is subject to
proceedings under Chapter 13 of the Bankruptcy Code.
     “Definitive Notes” shall have the meaning ascribed thereto in the
Indenture.
     “Determination Date” means the tenth calendar day of each calendar month,
or if such tenth day is not a Business Day, the next succeeding Business Day.
     “Distribution Date” means, for each Collection Period, the 15th calendar
day of the following calendar month, or if the 15th day is not a Business Day,
the next succeeding Business Day, commencing October 15, 2010.
     “DTC” means The Depository Trust Company.
     “Eligible Deposit Account” means (a) an account maintained with a
depository institution or trust company (which may be the Owner Trustee, the
Indenture Trustee or any of their respective Affiliates) organized under the
laws of the United States of America or any one of the states thereof or the
District of Columbia (or any domestic branch of a foreign bank) (i) which at all
times has either (A) a long-term senior unsecured debt rating of “Aa2” or better
by Moody’s, “AA-” or better by Standard & Poor’s and “AA” or better by Fitch or
such other rating that is acceptable to each Rating Agency, as evidenced by
satisfaction of the Rating Agency Condition, (B) a certificate of deposit rating
of “Prime-1” by Moody’s, “A-1+ by Standard & Poor’s and “F1+” by Fitch or
(C) such other rating that is acceptable to each Rating Agency, as evidenced by
satisfaction of the Rating Agency Condition (each of (A), (B) or (C), the
“Required Deposit Ratings”) and (ii) whose deposits are insured by the Federal
Deposit Insurance Corporation; provided, that a foreign financial institution
shall be deemed to satisfy clause (ii) if such foreign financial institution
meets the requirements of Rule 13k-1(b)(1) under the Exchange Act (17 CFR
§240.13k-1(b)(1)) or (b) a segregated trust account in the trust department of
the Indenture Trustee or the Owner Trustee, as the case may be.
     “Eligible Investments” means, at any time, any one or more of the following
obligations and securities:
          (i) direct obligations of, and obligations fully guaranteed as to
timely payment of principal and interest by, the United States of America;

6



--------------------------------------------------------------------------------



 



          (ii) demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any state thereof (or any domestic branch of a
foreign bank) and subject to supervision and examination by Federal or State
banking or depository institution authorities; provided, however, that at the
time of the investment or contractual commitment to invest therein, the
commercial paper or other short-term unsecured debt obligations (other than such
obligations the rating of which is based on the credit of a Person other than
such depository institution or trust company) thereof shall have a credit rating
from each of the Rating Agencies in the highest investment category granted
thereby (including applicable plus signs);
          (iii) commercial paper having, at the time of the investment or
contractual commitment to invest therein, a rating from each of the Rating
Agencies in the highest investment category granted thereby;
          (iv) investments in money market funds having a rating from each of
the Rating Agencies in the highest investment category granted thereby
(including funds for which the Owner Trustee, the Indenture Trustee or any of
their respective Affiliates is investment manager or advisor);
          (v) bankers’ acceptances issued by any depository institution or trust
company referred to in clause (ii) above;
          (vi) repurchase obligations with respect to any security that is a
direct obligation of, or fully guaranteed by, the United States of America or
any agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (ii);
          (vii) repurchase obligations with respect to any security or whole
loan, entered into with (a) a depository institution or trust company (acting as
principal) described in clause (ii) above (except that the rating referred to in
the proviso in such clause (ii) shall be “A-1” or higher in the case of Standard
& Poor’s) (such depository institution or trust company being referred to in
this definition as a “financial institution”), (b) a broker/dealer (acting as
principal) registered as a broker or dealer under Section 15 of the Exchange Act
(a “broker/dealer”), the unsecured short-term debt obligations of which are
rated “Prime-1” by Moody’s, at least “A-1” by Standard & Poor’s and “F1+” by
Fitch at the time of entering into such repurchase obligation (a “rated
broker/dealer”), (c) an unrated broker/dealer (an “unrated broker/dealer”),
acting as principal that is a wholly-owned subsidiary of a non-bank holding
company the unsecured short-term debt obligations of which are rated “Prime-1”
by Moody’s, at least “A-1” by Standard & Poor’s and “F1+” by Fitch at the time
of entering into such repurchase obligation (a “Rated Holding Company”), or
(d) an unrated wholly-owned subsidiary of a direct or indirect parent Rated
Holding Company, which guarantees such subsidiary’s obligations under such
repurchase agreement (a “Guaranteed Counterparty”); provided that the following
conditions are satisfied:

7



--------------------------------------------------------------------------------



 



     (A) the aggregate amount of funds invested in repurchase obligations of a
financial institution, a rated broker/dealer, an unrated broker/dealer or a
Guaranteed Counterparty in respect of which the unsecured short-term ratings of
Standard & Poor’s are “A-1” (in the case of an unrated broker/dealer or
Guaranteed Counterparty, such rating being that of the related Rated Holding
Company) shall not exceed 20% of the outstanding Pool Balance (there being no
limit on the amount of funds that may be invested in repurchase obligations in
respect of which such Standard & Poor’s rating is “A-1+” (in the case of an
unrated broker/dealer or Guaranteed Counterparty, such rating being that of the
related Rated Holding Company));
     (B) in the case of the Reserve Account, the rating from Standard & Poor’s
in respect of the unsecured short term debt obligations of the financial
institution, rated broker/dealer, unrated broker/dealer or Guaranteed
Counterparty (in the case of an unrated broker/dealer or Guaranteed
Counterparty, such rating being that of the related Rated Holding Company) shall
be “A-1+”;
     (C) the repurchase obligation must mature within 30 days of the date on
which the Indenture Trustee or the Owner Trustee, as applicable, enters into
such repurchase obligation;
     (D) the repurchase obligation shall not be subordinated to any other
obligation of the related financial institution, rated broker/dealer, unrated
broker/dealer or Guaranteed Counterparty;
     (E) the collateral subject to the repurchase obligation is held, in the
appropriate form, by a custodial bank on behalf of the Indenture Trustee or the
Owner Trustee, as applicable;
     (F) the repurchase obligation shall require that the collateral subject
thereto shall be marked to market daily;
     (G) in the case of a repurchase obligation of a Guaranteed Counterparty,
the following conditions shall also be satisfied:
     (1) the Indenture Trustee or the Owner Trustee, as applicable, shall have
received an Opinion of Counsel to the effect that the guarantee of the related
Rated Holding Company is a legal, valid and binding agreement of the Rated
Holding Company, enforceable in accordance with its terms, subject to the effect
of bankruptcy, insolvency, reorganization and moratorium or other similar laws
affecting creditors’ rights generally and to general equitable principles;
     (2) the Indenture Trustee or the Owner Trustee, as applicable, shall have
received (x) an incumbency certificate for the signer of such guarantee,
certified by an officer of such Rated Holding Company, and (y) a resolution,
certified by an officer of the Rated Holding Company, of the board of directors
(or applicable committee thereof) of the Rated

8



--------------------------------------------------------------------------------



 



Holding Company authorizing the execution, delivery and performance of such
guarantee by the Rated Holding Company;
     (3) the only conditions to the obligation of such Rated Holding Company to
pay on behalf of the Guaranteed Counterparty shall be that the Guaranteed
Counterparty shall not have paid under such repurchase obligation when required
(it being understood that no notice to, demand on or other action in respect of
the Guaranteed Counterparty is necessary) and that the Indenture Trustee or the
Owner Trustee, as applicable, shall make a demand on the Rated Holding Company
to make the payment due under such guarantee;
     (4) the guarantee of the Rated Holding Company shall be irrevocable with
respect to such repurchase obligation and shall not be subordinated to any other
obligation of the Rated Holding Company; and
     (5) the Rating Agency Condition with respect to the issuance of such
guarantee shall have been satisfied; and
     (H) the repurchase obligation shall require that the repurchase obligation
be overcollateralized and shall provide that, upon any failure to maintain such
overcollateralization, the repurchase obligation shall become due and payable,
and unless the repurchase obligation is satisfied immediately, the collateral
subject to the repurchase agreement shall be liquidated and the proceeds applied
to satisfy the unsatisfied portion of the repurchase obligation; and
          (viii) any other investment with respect to which the acquisition of
such investment as an Eligible Investment will satisfy the Rating Agency
Condition;
provided that, unless otherwise expressly stated herein, each of the foregoing
investments shall be denominated in U.S. dollars, shall not be purchased at a
premium, shall mature no later than the Business Day prior to the Distribution
Date immediately following the date of purchase, and shall be required to be
held to such maturity; and provided, further, that, notwithstanding clauses
(i) through (viii) above, “Eligible Investments” shall not include any security
having an “r” subscript attached to its Standard & Poor’s rating.
     For purposes of this definition, any reference to the highest available
credit rating of an obligation shall mean the highest available credit rating
for such obligation (excluding any “+” signs associated with such rating), or
such lower credit rating (as approved in writing by each Rating Agency) as will
not result in the qualification, downgrading or withdrawal of the rating then
assigned by such Rating Agency to any of the Notes.
     “Event of Default” shall have the meaning assigned to such term in the
Indenture.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

9



--------------------------------------------------------------------------------



 



     “Final Scheduled Distribution Date” means, the Class A-1 Final Scheduled
Distribution Date, the Class A-2Final Scheduled Distribution Date, the Class A-3
Final Scheduled Distribution Date and the Class A-4 Final Scheduled Distribution
Date, as applicable.
     “Financed Vehicle” means a new, near-new or used automobile or light-duty
truck, together with all accessions thereto, securing an Obligor’s indebtedness
under the related Receivable.
     “Fitch” means Fitch Ratings.
     “Fixed Rate Note” means any Class A-1 Note, Class A-2 Note, Class A-3 Note
or Class A-4 Note.
     “HB3” shall mean House Bill No. 3 (signed by the Governor of the State of
Texas on May 19, 2006) and the corresponding sections of Title 2 of the Texas
Tax Code implementing House Bill No. 3 and the rules and regulations promulgated
thereunder implementing House Bill No. 3.
     “Holder” or “ Securityholder” means the registered holder of any
Certificate or Note as evidenced by the Certificate Register (as defined in the
Trust Agreement) or Note Register (as defined in the Indenture) except that,
solely for the purposes of giving certain consents, waivers, requests or demands
pursuant to the Trust Agreement or the Indenture, the interest evidenced by any
Certificate or Note registered in the name of NARC II or NMAC, or any Person
actually known to a Trust Officer to be an Affiliate of NARC II or NMAC, shall
not be taken into account in determining whether the requisite percentage
necessary to effect any such consent, waiver, request or demand shall have been
obtained unless NARC II or NMAC are the only holders.
     “Hybrid Chattel Paper” shall have the meaning assigned to such term in the
Indenture.
     “Indenture” means the Indenture dated as of the Closing Date, between the
Issuer and U.S. Bank National Association, as Indenture Trustee.
     “Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.
     “Insolvency Event” means, with respect to a specified Person, (a) the
filing of a petition seeking entry of a decree or order for relief by a court
having jurisdiction in the premises in respect of such Person or all or
substantially all of its property in an involuntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for all or substantially all
of its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such petition shall remain unstayed and in effect for a period of
90 consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable federal or state bankruptcy, insolvency or other similar
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar

10



--------------------------------------------------------------------------------



 



official for such Person or for all or substantially all of its property, or the
making by such Person of any general assignment for the benefit of creditors.
     “Interest Period” means, with respect to any Distribution Date and the
Class A-1 Notes, the period from (and including) the preceding Distribution Date
to (but excluding) such Distribution Date, except that the initial Interest
Period will be from (and including) the Closing Date to (but excluding)
October 15, 2010, and, with respect to any Distribution Date and the Fixed Rate
Notes, other than the Class A-1 Notes, the period from (and including) the 15th
day of the preceding calendar month to (but excluding) the 15th day of the month
in which such Distribution Date occurs, except that the initial Interest Period
will be from (and including) the Closing Date to (but excluding) October 15,
2010.
     “Interest Rate” means the Class A-1 Interest Rate, the Class A-2 Interest
Rate, the Class A-3 Interest Rate or the Class A-4 Interest Rate, as the case
may be.
     “Issuer” means Nissan Auto Receivables 2010-A Owner Trust unless and until
a successor replaces it and, thereafter, means the successor and, for purposes
of any provision contained herein and required by the TIA, each other obligor on
the Notes.
     “Lien” means any security interest, lien, charge, pledge, equity or
encumbrance of any kind, other than, in the case of a Financed Vehicle, tax
liens, mechanics’ liens and any liens that attach to such Financed Vehicle by
operation of law.
     “Liquidated Receivable” means a Defaulted Receivable as to which the
related Financed Vehicle has been liquidated by the Servicer.
     “Monthly Remittance Conditions” shall have the meaning assigned to such
term in Section 5.02.
     “Moody’s” means Moody’s Investors Service, Inc.
     “NARC II” means Nissan Auto Receivables Corporation II, a Delaware
corporation.
     “Net Liquidation Proceeds” means the monies collected from whatever source
on a Liquidated Receivable, net of the sum of any amounts expended by the
Servicer for the account of the Obligor, plus any amounts required by law to be
remitted to the Obligor.
     “Nissan” means Nissan Motor Co., Ltd.
     “NMAC” means Nissan Motor Acceptance Corporation, a California corporation.
     “Nonrecoverable Advance” means any Outstanding Advance with respect to
(i) any Defaulted Receivable or (ii) any Receivable as to which the Servicer
determines that any recovery from payments made on or with respect to such
Receivable is unlikely.
     “Note” means any one of the notes issued under the Indenture.

11



--------------------------------------------------------------------------------



 



     “Note Depository Agreement” shall have the meaning assigned to such term in
the Indenture.
     “Note Factor” means, with respect to any Class of Notes and any
Distribution Date, a seven-digit decimal figure obtained by dividing the
Outstanding Amount of such Class of Notes, as of the close of business on the
last day of the related Collection Period, by the initial Outstanding Amount of
that Class of Notes.
     “Noteholder” shall mean any of the Class A-1 Noteholders, the Class A-2
Noteholders, the Class A-3 Noteholders or the Class A-4 Noteholders.
     “Noteholders’ Interest Carryover Shortfall” means, with respect to any
Distribution Date and a Class of Notes, the excess, if any, of the sum of the
Noteholders’ Monthly Interest Distributable Amount for such Class for the
preceding Distribution Date plus any outstanding Noteholders’ Interest Carryover
Shortfall for such Class on such preceding Distribution Date, over the amount in
respect of interest that is actually paid on the Notes of such Class on such
preceding Distribution Date, plus, to the extent permitted by applicable law,
interest on the Noteholders’ Interest Carryover Shortfall at the related
Interest Rate for the related Interest Period (calculated on the same basis as
interest on that Class of Notes for the same period).
     “Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date and a Class of Notes, the sum of the Noteholders’ Monthly
Interest Distributable Amount for such Class plus any outstanding Noteholders’
Interest Carryover Shortfall for such Class as of the close of the immediately
preceding Distribution Date.
     “Noteholders’ Monthly Interest Distributable Amount” means, with respect to
any Distribution Date and a Class of Notes, interest accrued for the related
Interest Period (calculated on the basis of, in the case of the Class A-1 Notes,
the actual number of days in such Interest Period and a year assumed to consist
of 360 days, and in the case of the Class A-2 Notes, the Class A-3 Notes and the
Class A-4 Notes, such Interest Period being assumed to consist of 30 days and a
year assumed to consist of 360 days) at the related Interest Rate for such Class
of Notes on the Outstanding Amount of the Notes of such Class on the immediately
preceding Distribution Date, after giving effect to all payments of principal to
Noteholders of such Class on or prior to such Distribution Date (or, in the case
of the first Distribution Date, on the original principal amount of such Class
of Notes).
     “Noteholders’ Principal Carryover Shortfall” means, with respect to any
Distribution Date, the excess, if any, of the Noteholders’ Principal
Distributable Amount for the preceding Distribution Date over the amount in
respect of principal that is actually paid as principal on the Notes on such
previous Distribution Date. Noteholders’ Principal Carryover Shortfall is not
used to determine the amount of principal due on the Notes on any Distribution
Date, but is used solely for reporting purposes.
     “Noteholders’ Principal Distributable Amount” means, with respect to any
Distribution Date, an amount equal to the Principal Distribution Amount for such
Distribution Date until the outstanding principal amount of each Class of Notes
has been reduced to zero, and for any Distribution Date thereafter, an amount
equal to zero.

12



--------------------------------------------------------------------------------



 



     “Note Owner” shall have the meaning assigned to such term in the Indenture.
     “Note Pool Factor” means, with respect to any Class of Notes and any
Distribution Date, a seven-digit decimal figure obtained by dividing the
Outstanding Amount of such Class of Notes as of the close of business on the
last day of the related Collection Period by the Original Pool Balance.
     “Note Register” means the register maintained by the Indenture Trustee
pursuant to the Indenture recording the name of each Noteholder.
     “Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes, and the Class A-4 Notes.
     “Obligor” on a Receivable means the purchaser or co-purchasers of the
Financed Vehicle or any other Person who owes payments under the Receivable (but
excluding any Dealer in respect of Dealer Recourse).
     “Officer’s Certificate” means a certificate signed by the chairman of the
board, the president, any executive vice president, any vice president, the
treasurer, any assistant treasurer or the controller of the Seller or the
Servicer, as the case may be.
     “Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise provided herein, be an employee of or counsel to the Issuer,
the Seller or the Servicer, which counsel shall be reasonably acceptable to the
Indenture Trustee, the Owner Trustee or the Rating Agencies, as the case may be.
     “Optional Purchase” shall have the meaning assigned to such term in
Section 9.01(a).
     “Optional Purchase Percentage” means 5.00%.
     “Optional Purchase Price” means, an amount equal to the aggregate
Administrative Purchase Payments for the Receivables (including Receivables that
became Defaulted Receivables in the Collection Period preceding the Distribution
Date on which a purchase pursuant to Section 9.01 is effected), plus the
appraised value of any other property held by the Trust, such value to be
determined by an appraiser mutually agreed upon by the Servicer and the
Indenture Trustee (less liquidation expenses); provided, however, that the
Optional Purchase Price shall be equal to or greater than the sum of (i) the
Outstanding Amount of all Classes of Notes, (ii) the Noteholders’ Interest
Distributable Amount for all Classes of Notes for such Distribution Date and,
(iii) the Certificate Balance.
     “Original Certificate Balance” means $57,771,770.11.
     “Original Pool Balance” means the aggregate Principal Balance of the
Receivables on the Cut-off Date.
     “Original Principal Amount” means $396,000,000 for the Class A-1 Notes,
$350,900,000 for the Class A-2 Notes, $419,100,000 for the Class A-3 Notes and
$135,450,000 for the Class A-4 Notes.

13



--------------------------------------------------------------------------------



 



     “Outstanding” shall have the meaning assigned to that term in the
Indenture.
     “Outstanding Advances” means, with respect to a Receivable and the last day
of a Collection Period, the sum of all Advances made as of or prior to such
date, minus all payments or collections as of or prior to such date that are
specified in Sections 5.04(b) and 5.04(d) as applied to reimburse all unpaid
Advances with respect to such Receivable.
     “Outstanding Amount” means the aggregate principal amount of all Notes, or,
if indicated by the context, all Notes of any Class, Outstanding at the date of
determination.
     “Owner Trust Estate” means all right, title and interest of the Trust in
and to the Receivables (other than the Warranty Receivables for which the Seller
has paid the Warranty Purchase Payment in accordance with Section 3.02 and
Administrative Receivables for which the Servicer has paid the Administrative
Purchase Payment in accordance with Section 4.06), and all monies paid thereon,
and all monies accrued thereon, after the Cut-off Date; security interests in
the Financed Vehicles and any accessions thereto; the Collection Account and all
funds deposited in the Collection Account; all property (including the right to
receive Net Liquidation Proceeds) that shall have secured a Receivable and that
shall have been acquired by or on behalf of the Owner Trustee; proceeds from
claims on any physical damage, credit life or disability insurance policies
covering the Financed Vehicles or the Obligors; all right to receive payments in
respect of any Dealer Recourse with respect to the Receivables; all right, title
and interest of the Seller in and to the Purchase Agreement and the Assignment;
all right, title and interest of the Owner Trustee and the Trust pursuant to
this Agreement and the Administration Agreement; certain rebates of premiums and
other amounts relating to certain insurance policies and other items financed
under the Receivables in effect as of the Cut-off Date; and the proceeds of any
and all of the foregoing.
     “Owner Trustee” means the Person acting as Owner Trustee under the Trust
Agreement, its successors in interest and any successor owner trustee under the
Trust Agreement.
     “Paying Agent” shall have the meaning assigned to such term in the
Indenture.
     “Person” means any individual, corporation, estate, partnership, joint
venture, association, joint stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
     “Pool Balance” as of the close of business on the last day of a Collection
Period means the aggregate Principal Balance of the Receivables (reduced by the
principal balance of any Administrative Receivables, Warranty Receivables and
Defaulted Receivables) as of the close of business on such day.
     “Pool Factor” for a particular Class of Notes or Certificates on any
Distribution Date means a seven-digit decimal figure indicating the principal
amount of such Class of Notes or the Certificate Balance, as the case may be, as
of the close of business on the last day of the related Collection Period as a
fraction of the Original Pool Balance.
     “Prepayment” means, with respect to any Receivable, any prepayment, whether
in part or in full, in respect of such Receivable.

14



--------------------------------------------------------------------------------



 



     “Principal Balance” of a Receivable, as of any date of determination, means
the Amount Financed minus the sum of (i) all payments on such Receivable
allocable to principal, (ii) any refunded portion of extended warranty
protection plan or service contract costs, or of physical damage, credit life or
disability insurance premiums included in the Amount Financed, (iii) any payment
of the Administrative Purchase Payment or the Warranty Purchase Payment with
respect to the Receivable allocable to principal, (iv) any Net Liquidation
Proceeds allocable to principal, and (v) any Prepayments or other payments
applied to reduce the unpaid principal balance of that Receivable (to the extent
not included in clauses (i) or (iii) of this definition).
     “Principal Distribution Amount” means, with respect to any Distribution
Date, an amount equal to the excess, if any, of the sum of the aggregate
outstanding principal balance of (a) the Notes and (b) the Certificates as of
the preceding Distribution Date (after giving effect to any principal payments
made on the Notes and Certificates on such preceding Distribution Date), or as
of the Closing Date, in the case of the first Distribution Date, over the
Adjusted Pool Balance as of the end of the related Collection Period; provided,
however, that the Principal Distribution Amount on the Final Scheduled
Distribution Date for any Class of Notes shall not be less than the amount
necessary to reduce the outstanding principal amount of such class to zero.
     “Public ABS Transaction” means any publicly registered issuance of
securities backed by (i) a certificate representing the beneficial interest in a
pool of vehicle leases originated in the United States for a lessee with a
United States address and the related leased vehicles or (ii) motor vehicle
retail installment contracts originated in the United States and, for both
clause (i) and clause (ii), for which the Seller, or any United States Affiliate
thereof, acts as a depositor.
     “Purchase Agreement” means that certain agreement, dated as of the Closing
Date, between NMAC and the Seller, relating to the purchase by the Seller from
NMAC of the Receivables.
     “Rating Agency” means, as of any date, any of the nationally recognized
statistical rating organizations that has been requested by the Seller or one of
its Affiliates to rate any Class of Notes and that is rating such Class of Notes
on such date.
     “Rating Agency Condition” shall have the meaning assigned to such term in
the Indenture.
     “Receivable” means any retail installment sale contract that appears on the
Schedule of Receivables and that has not been released by the Owner Trustee from
the Trust.
     “Receivable File” means the records (whether tangible or electronic)
specified in Section 2.02 pertaining to a particular Receivable.
     “Record Date” means, with respect to the Notes of any Class and each
Distribution Date, the Business Day immediately preceding such Distribution
Date, and, with respect to the Certificates or if Definitive Notes, representing
any Class of Notes, have been issued, the last day of the Collection Period
preceding the related Distribution Date. Any amount stated “as of a Record Date”
or “on a Record Date” shall give effect to (i) all applications of collections,
and (ii) all distributions to any party under this Agreement, the Indenture and
the Trust Agreement or to

15



--------------------------------------------------------------------------------



 



the related Obligor, as the case may be, in each case as determined as of the
opening of business on the related Record Date.
     “Relevant Trustee” means (i) with respect to the control over or
appropriate designation denoting ownership or control over any property
comprising a portion of the Owner Trust Estate that either is not conveyed or
pledged to the Indenture Trustee for the benefit of the Noteholders pursuant to
the Granting Clause of the Indenture or that has been released from the lien of
the Indenture, the Owner Trustee, and (ii) with respect to any property
comprising a portion of the Trust Estate (as defined in the Indenture) that has
not been released from the lien of the Indenture, the Indenture Trustee;
provided, however, that with respect to any property that is under the joint or
separate control of a co-trustee or separate trustee under the Trust Agreement
or the Indenture, respectively, “Relevant Trustee” shall refer to either or both
of the Owner Trustee and such co-trustee or separate trustee or to either or
both of the Indenture Trustee and such co-trustee or separate trustee, as the
case may be.
     “Required Deposit Rating” shall have the meaning assigned to such term in
the definition of “Eligible Deposit Account.”
     “Required Rate” means, with respect to any Distribution Date, 2.50%.
     “Reserve Account” means the account designated as such, established and
maintained pursuant to Section 5.07.
     “Reserve Account Initial Deposit” means $3,398,054.43.
     “Schedule of Receivables” means the schedule of receivables on file with
the Indenture Trustee, as it may be amended from time to time.
     “Scheduled Payment” on a Receivable means the payment required to be made
by the Obligor during each Collection Period that is sufficient to amortize the
related Principal Balance under the Simple Interest Method over the term of the
Receivable and to provide interest at the related APR.
     “Securities Account Control Agreement” means the Securities Account Control
Agreement dated as of the Closing Date, among the Seller, U.S. Bank National
Association, as Securities Intermediary thereunder and U.S. Bank National
Association, as Indenture Trustee pursuant to which the Reserve Account will be
established and maintained.
     “Securities Intermediary” shall have the meaning assigned to such term in
the Securities Account Control Agreement.
     “Securityholders” has the meaning set forth in this Section 1.01 under the
definition of “Holder.”
     “Seller” means NARC II, as the seller of the Receivables under this
Agreement, and each successor to NARC II (in the same capacity) pursuant to
Section 6.04.

16



--------------------------------------------------------------------------------



 



     “Servicer” means NMAC, as the servicer of the Receivables, and each
successor to NMAC (in the same capacity) pursuant to Section 7.03 or 8.02.
     “Servicer Default” means an event specified in Section 8.01.
     “Servicer’s Certificate” means a certificate completed and executed on
behalf of the Servicer by the president, any executive vice president, any vice
president, the treasurer, any assistant treasurer, the controller or any
assistant controller of the Servicer pursuant to Section 4.08.
     “Servicing Rate” means 1.00% per annum.
     “Simple Interest Method” means the method of allocating a fixed level
payment to principal and interest pursuant to which the portion of such payment
that is allocated to interest is equal to the product of the fixed rate of
interest multiplied by the unpaid principal balance multiplied by the quotient
obtained by calculating the period of time elapsed since the preceding payment
of interest was made and dividing such period of time by 365 or 366, as
appropriate.
     “Simple Interest Receivable” means any Receivable under which the portion
of a payment allocable to interest and the portion allocable to principal is
determined in accordance with the Simple Interest Method.
     “Specified Reserve Account Balance” means with respect to any Distribution
Date, an amount equal to not less than 0.25% of the Adjusted Pool Balance as of
the Cut-off Date.
     “Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
     “Successor Servicer” means any entity appointed as a successor to the
Servicer pursuant to Section 8.02.
     “Supplemental Servicing Fee” means, with respect to any Distribution Date,
all late fees, prepayment charges and other administrative fees and expenses or
similar charges allowed by applicable law with respect to the Receivables
received by the Servicer during the related Collection Period and any interest
earned from the investment of monies in the Accounts during the related
Collection Period.
     “Total Servicing Fee” means the sum of the Base Servicing Fee and the
Supplemental Servicing Fee.
     “Trust” means the Issuer.
     “Trust Agreement” means the Trust Agreement, dated as of August 13, 2010,
as amended by the Amended and Restated Trust Agreement, dated as of the Closing
Date, between the Seller and Wilmington Trust Company, as Owner Trustee.
     “Trust Collection Account” shall have the meaning assigned to such term in
Section 5.01(c).

17



--------------------------------------------------------------------------------



 



     “Trust Estate” means all money, instruments, rights and other property that
are subject or intended to be subject to the lien and security interest of the
Indenture for the benefit of the Noteholders (including, without limitation, all
property and interests granted to the Indenture Trustee pursuant to the Granting
Clause of the Indenture), including all proceeds thereof.
     “Trust Indenture Act” or “ TIA” means the Trust Indenture Act of 1939 as in
force on the date hereof, unless otherwise specifically provided.
     “Trust Officer” means, in the case of the Indenture Trustee, any officer
within the Corporate Trust Office of the Indenture Trustee, including any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Indenture Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject and, with respect to the Owner Trustee, any officer in the Corporate
Trust Administration Department of the Owner Trustee with direct responsibility
for the administration of the Trust Agreement and the Basic Documents on behalf
of the Owner Trustee.
     “UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction.
     “Warranty Purchase Payment,” for any Warranty Receivable as of the last day
of any Collection Period, means the sum of the Principal Balance thereof as of
the beginning of such Collection Period plus interest accrued thereon through
the due date for the Obligor’s payment in such Collection Period, at the related
APR, after giving effect to the receipt of monies collected (from whatever
source other than Advances) on such Warranty Receivable, if any, during such
Collection Period.
     “Warranty Receivable” means a Receivable purchased as of the close of
business on the last day of a Collection Period by the Seller pursuant to
Section 3.02.
     “YSOC Amount” means, with respect to any Collection Period and the related
Distribution Date, the aggregate amount by which the principal balance as of the
last day of such Collection Period of each Receivable (other than a Receivable
that is a non-collectible or a Defaulted Receivable, an Administrative
Receivable or a Warranty Receivable), exceeds the present value of each
scheduled payment of each such Receivable assuming the discount rate of such
Receivable is the greater of the Required Rate or the Receivable’s contract rate
and that such scheduled payments (assumed to be equal monthly payments that
amortize the principal balance of the Receivable to zero, using its contract
rate, over the remaining term of the contract) are made on the last day of each
month and each month has 30 days.
     SECTION 1.02 Usage of Terms. With respect to all terms in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments, amendments and restatements and supplements thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this Agreement; references to Persons include their permitted
successors and assigns; references to

18



--------------------------------------------------------------------------------



 



laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.
ARTICLE II
Conveyance of Receivables
SECTION 2.01 Conveyance of Receivables.
     (a) In consideration of the promises and the agreements, provisions and
covenants herein contained and other good and valuable consideration to be
delivered to the Seller hereunder, on behalf of the Issuer, the Seller does
hereby sell, transfer, assign and otherwise convey to the Issuer, without
recourse (but subject to the Seller’s obligations in this Agreement):
          (i) all right, title and interest of the Seller in and to the
Receivables (including all related Receivable Files) listed in the Schedule of
Receivables and all monies due thereon or paid thereunder or in respect thereof
(including proceeds of the repurchase of Receivables by the Seller pursuant to
Section 3.02 or the purchase of Receivables by the Servicer pursuant to
Section 4.06 or 9.01) after the Cut-off Date;
          (ii) the right of the Seller in the security interests in the Financed
Vehicles granted by the Obligors pursuant to the Receivables and any related
property;
          (iii) the right of the Seller in any proceeds from claims on any
physical damage, credit life, credit disability or other insurance policies
covering the Financed Vehicles or the Obligors;
          (iv) the right of the Seller through NMAC to receive payments in
respect of any Dealer Recourse with respect to the Receivables;
          (v) the rights of the Seller under the Purchase Agreement and the
Assignment;
          (vi) the right of the Seller to realize upon any property (including
the right to receive future Net Liquidation Proceeds) that shall have secured a
Receivable;
          (vii) the right of the Seller in rebates of premiums and other amounts
relating to insurance policies and other items financed under the Receivables in
effect as of the Cut-off Date;
          (viii) all other assets comprising the Owner Trust Estate; and
          (ix) all proceeds of the foregoing.

19



--------------------------------------------------------------------------------



 



     On the Closing Date, the Seller shall deliver to, or to the order of, the
Issuer all property conveyed pursuant to this Section 2.01(a), except for monies
received in respect of the Receivables after the Cut-off Date and before the
Closing Date which shall be deposited by NMAC (in its individual capacity or as
the Servicer) into the Collection Account no later than the first Record Date
after the Closing Date. Concurrently therewith and in exchange therefor, the
Issuer shall deliver to, or to the order of, the Seller the Notes and the
Certificates.
     (b) It is the intention of the Seller that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables from
the Seller to the Issuer and the beneficial interest in and title to the
Receivables shall not be part of the Seller’s estate in the event of the filing
of a bankruptcy petition by or against the Seller under any bankruptcy law. The
Seller agrees to execute and file all filings (including filings under the UCC)
necessary in any jurisdiction to provide third parties with notice of the sale
of the Receivables pursuant to this Agreement and to perfect such sale under the
UCC.
     (c) Although the parties hereto intend that the transfer and assignment
contemplated by this Agreement be a sale, if such transfer and assignment is
deemed to be other than a sale, the parties intend that all filings described in
the foregoing paragraph shall give the Issuer a first priority perfected
security interest in, to and under the Receivables, and other property conveyed
hereunder and all proceeds of any of the foregoing. This Agreement shall be
deemed to be the grant of a security interest from the Seller to the Issuer, and
the Issuer shall have all the rights, powers and privileges of a secured party
under the UCC.
     (d) In connection with the foregoing conveyance, the Servicer shall
maintain its computer system so that, from and after the time of sale of the
Receivables to the Issuer under this Agreement, the Servicer’s master computer
records that refer to any Receivable indicate clearly the interest of the Issuer
in such Receivables and that such Receivable is owned by the Issuer and under
the control of the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on the Servicer’s computer systems when, and
only when, the Receivable has been paid in full, repurchased or assigned
pursuant to this Agreement.
     (e) Ownership and control of the Receivables, as between the Issuer and the
Indenture Trustee (on behalf of the Noteholders and the Certificateholders),
shall be governed by the Indenture.
     SECTION 2.02 Custody of Receivable Files. To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Issuer, upon
the execution and delivery of this Agreement, appoints the Servicer, and the
Servicer accepts such appointment, to act as the agent of the Issuer as
custodian of the following documents or instruments that are hereby
constructively delivered to the Issuer with respect to each Receivable:
     (a) the original of each tangible record constituting or forming a part of
such Receivable that is tangible chattel paper (as such term is used in
Section 9-105 of the UCC) (or a photocopy or other image thereof that the
Servicer shall keep on file in

20



--------------------------------------------------------------------------------



 



accordance with its customary procedures) and a single “authoritative copy” (as
such term is used in Section 9-105 of the UCC) of each electronic record
constituting or forming a part of each Receivable, fully executed by the
Obligor;
     (b) the original credit application executed by the related Obligor (or a
photocopy or other image thereof that the Servicer shall keep on file in
accordance with its customary procedures);
     (c) the original certificate of title (or a photocopy or other image
thereof or such documents that the Servicer shall keep on file in accordance
with its customary procedures), evidencing the security interest of the Servicer
in the related Financed Vehicle; and
     (d) any and all other records (whether tangible or electronic) that the
Servicer shall keep on file, in accordance with its customary procedures,
relating to such Receivable, the related Obligor or Financed Vehicle.
     SECTION 2.03 Acceptance by Issuer. The Issuer acknowledges its acceptance
pursuant to this Agreement, of all right, title and interest in and to the
Receivables and other property conveyed by the Seller pursuant to this Agreement
and declares and shall declare from and after the date hereof that the Issuer
holds and shall hold such right, title and interest, upon the terms and
conditions set forth in this Agreement.
ARTICLE III
The Receivables
     SECTION 3.01 Representations and Warranties of the Seller with Respect to
the Receivables. The Seller makes the following representations and warranties
as to the Receivables on which the Issuer is deemed to have relied in acquiring
the Receivables. Such representations and warranties speak as of the execution
and delivery of this Agreement and as of the Closing Date, but shall survive the
sale, transfer and assignment of the Receivables to the Issuer and the pledge
thereof to the Indenture Trustee pursuant to the Indenture.
     (a) Characteristics of Receivables. Each Receivable (i) has been originated
in the United States of America by a Dealer for the retail sale of a Financed
Vehicle in the ordinary course of such Dealer’s business, has been fully and
properly executed or authenticated by the parties thereto, has been purchased by
the Seller from NMAC pursuant to the Purchase Agreement, which in turn has
purchased such Receivables from such Dealer under an existing dealer agreement
with NMAC, and has been validly assigned by such Dealer to NMAC, which in turn
has been validly assigned pursuant to the Purchase Agreement by NMAC to the
Seller in accordance with its terms, (ii) created a valid, subsisting and
enforceable security interest in favor of NMAC in such Financed Vehicle, which
security interest has been validly assigned pursuant to the Purchase Agreement
by NMAC to the Seller, which in turn has been validly assigned by the Seller to
the Issuer in accordance with the terms hereof, (iii) contains customary and
enforceable provisions such that the rights and remedies of the holder thereof
are

21



--------------------------------------------------------------------------------



 



adequate for realization against the collateral of the benefits of the security,
(iv) provides for level monthly payments (provided that the payment in the first
or last month in the life of the Receivable may be minimally different from the
level payment) that fully amortize the Amount Financed over an original term of
no greater than 72 payments, and (v) provides for interest at the related APR.
     (b) Schedule of Receivables. The information set forth in the Schedule of
Receivables was true and correct in all material respects as of the opening of
business on the Cut-off Date; the Receivables were selected from NMAC’s retail
installment sale contracts meeting the criteria of the Trust set forth in this
Agreement; and no selection procedures believed to be adverse to the
Securityholders were utilized in selecting the Receivables.
     (c) Compliance with Law. Each Receivable, the origination of such
Receivable, and the sale of the Financed Vehicle complied at the time it was
originated or made and at the execution of this Agreement complies in all
material respects with all requirements of applicable federal, state and local
laws, and regulations thereunder, including usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Servicemembers Civil Relief
Act, the Federal Reserve Board’s Regulations B and Z, the Gramm-Leach-Bliley Act
and state adaptations of the National Consumer Credit Protection Act and of the
Uniform Consumer Credit Code, state “Lemon Laws” designed to prevent fraud in
the sale of automobiles and other consumer credit laws and equal credit
opportunity and disclosure laws.
     (d) Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation in writing of the Obligor, enforceable by
the holder thereof in accordance with its terms subject to (i) the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, (ii) the effect of general equitable
principles and (iii) the potential unenforceability of waivers of jury trial
provisions in certain states.
     (e) Security Interest in Financed Vehicle. (i) Immediately prior to the
sale, assignment and transfer thereof to the Issuer, each Receivable was secured
by a validly perfected first priority security interest in the Financed Vehicle
in favor of NMAC as secured party or all necessary and appropriate actions shall
have been commenced that would result in the valid perfection of a first
priority security interest in the Financed Vehicle in favor of NMAC as secured
party, and (ii) as of the Cut-off Date, according to the records of NMAC, no
Financed Vehicle has been repossessed and the possession thereof not reinstated.
     (f) Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, nor has any Financed Vehicle been released from the lien granted by
the related Receivable in whole or in part.

22



--------------------------------------------------------------------------------



 



     (g) No Waiver. No provision of a Receivable has been waived in a manner
that is prohibited by the provisions of Section 4.01 or that would cause such
Receivable to fail to meet all of the other requirements and warranties made by
the Seller herein with respect thereto.
     (h) No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part or
subject such Receivable to any right of rescission, setoff, counterclaim or
defense, including the defense of usury, and no such right of rescission,
setoff, counterclaim or defense has been asserted with respect thereto.
     (i) No Liens. To the Seller’s knowledge, no liens have been filed for work,
labor or materials relating to a Financed Vehicle that shall be liens prior to,
or equal or coordinate with, the security interest in the Financed Vehicle
granted by the Receivable.
     (j) No Default. Except for payment defaults continuing for a period of not
more than 29 days as of the Cut-off Date, no default, breach, violation or event
permitting acceleration under the terms of any Receivable has occurred; and no
continuing condition that with notice or the lapse of time would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable has arisen (other than deferrals and waivers of late payment
charges or fees permitted hereunder).
     (k) Insurance. NMAC, in accordance with its customary procedures, has
determined at the time of origination of each Receivable that the related
Obligor has agreed to obtain physical damage insurance covering the Financed
Vehicle and the Obligor is required under the terms of the related Receivable to
maintain such insurance.
     (l) Title. It is the intention of the Seller that the transfer and
assignment herein contemplated constitute a sale of the Receivables from the
Seller to the Trust and that the beneficial interest in and title to the
Receivables not be part of the Seller’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy law.
Immediately prior to the transfer and assignment herein contemplated, the Seller
had good and marketable title to each Receivable free and clear of all Liens,
and immediately upon the transfer thereof, the Issuer, for the benefit of the
Noteholders and the Certificateholders, shall have good and marketable title to
each Receivable, free and clear of all Liens and rights of others. Each
Receivable File contains the original certificate of title (or a photocopy or
image thereof) or evidence that an application for a certificate of title has
been filed. To the extent the transfer and assignment contemplated under this
Agreement is deemed to be other than a sale, this Agreement and all filings
described under this Agreement create a valid and continuing security interest
(as defined in the applicable UCC) in the Receivables in favor of the Issuer,
which security interest is prior to all other Liens, and is enforceable as such
as against creditors of and purchasers from the Seller.

23



--------------------------------------------------------------------------------



 



     (m) Lawful Assignment. No Receivable has been originated in, or shall be
subject to the laws of, any jurisdiction under which the sale, transfer and
assignment of such Receivable under this Agreement are unlawful, void or
voidable.
     (n) All Filings Made. All actions have been taken, and all filings
(including, without limitation, UCC filings) in any jurisdiction have been made
or have been delivered to the Relevant Trustee in a form suitable for filing to
give the Relevant Trustee a first priority perfected ownership interest in the
Receivables.
     (o) Chattel Paper. Each Receivable constitutes either “tangible chattel
paper” or “electronic chattel paper” as such terms are defined in the UCC, or,
in the case of Receivables that were originated as “electronic chattel paper”
and modified via tangible “records” as such term is used in the UCC, constitutes
a combination of electronic “records” and tangible “records,” as such term is
used in the UCC (such Receivables consisting of a combination of electronic
“records” and tangible “records” are herein called “Hybrid Chattel Paper”).
     (p) Simple Interest Receivables. All of the Receivables are Simple Interest
Receivables.
     (q) One Original or Authoritative Copy. There is only one original executed
copy of each “tangible record” constituting or forming a part of each Receivable
that is tangible chattel paper and a single “authoritative copy” (as such terms
are used in Section 9-105 of the UCC) of each electronic record constituting or
forming a part of each Receivable that is electronic chattel paper. No
electronic record constituting or forming a part of a Receivable that is chattel
paper was in the form of a tangible record prior to being created as an
electronic record.
     (r) No Amendments. No Receivable has been amended such that the amount of
the Obligor’s Scheduled Payments has been increased.
     (s) APR. The APR of each Receivable equals or exceeds 0.00%.
     (t) Maturity. As of the Cut-off Date, each Receivable had a remaining term
to maturity of not less than 3 payments and not greater than 66 payments.
     (u) Balance. Each Receivable had an original Principal Balance of not more
than $99,939.44 and, as of the Cut-off Date, had a principal balance of not less
than $2,000.06 and not more than $83,900.84.
     (v) Delinquency. No Receivable was more than 29 days past due as of the
Cut-off Date, and no Receivable has been extended by more than two months.
     (w) Payment Date. Each Receivable has a first scheduled payment date on or
prior to the end of the first Collection Period.
     (x) Bankruptcy. No Obligor was the subject of a bankruptcy proceeding
(according to the records of NMAC) as of the Cut-off Date.

24



--------------------------------------------------------------------------------



 



     (y) Transfer. Each Receivable prohibits the sale or transfer of the
Financed Vehicle without the consent of NMAC.
     (z) New, Near-New and Used Vehicles. Each Financed Vehicle was a new,
near-new or used automobile or light-duty truck at the time the related Obligor
executed or authenticated the retail installment sale contract.
     (aa) Origination. Each Receivable has an origination date on or after July
24, 2004.
     (bb) Prepayment. Each Receivable provides that a prepayment by the related
Obligor will fully pay the principal balance and accrued interest through the
date of prepayment based on the Receivable’s APR.
     (cc) Receivable Files. The Receivable Files shall be kept in the
continental United States. The Receivable Files that constitute or evidence the
Receivables do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed by the Seller to any Person other than
the Issuer. All financing statements filed or to be filed against the Seller in
favor of the Issuer in connection herewith describing the Receivables contain a
statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement, except as permitted in the
Sale and Servicing Agreement, will violate the rights of the Issuer.”
     (dd) Forced-Placed Insurance Premiums. No contract relating to any
Receivable has had forced-placed insurance premiums added to the amount
financed.
     (ee) No Fraud or Misrepresentation. To the knowledge of the Seller, no
Receivable was originated by a Dealer and sold by such Dealer to the Seller with
any conduct constituting fraud or misrepresentation on the part of such Dealer.
     (ff) No Further Amounts Owed on the Receivables. No further amounts are
owed by the Seller to any Obligor under the Receivables.
     (gg) No Pledge or Assignment of Receivables. Other than the security
interest granted to the Issuer pursuant to this Agreement, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Issuer hereunder or a financing
statement as to which the security interest covering the Receivables has been
released. The Seller is not aware of any judgment or tax lien filings against
the Seller.
     (hh) No Government Obligors. None of the Receivables shall be due from the
United States or any state, or from any agency, department subdivision or
instrumentality thereof.

25



--------------------------------------------------------------------------------



 



     SECTION 3.02 Repurchase upon Breach. The Seller, the Servicer or the
Issuer, as the case may be, shall inform the other parties to this Agreement and
the Indenture Trustee promptly, in writing, upon the discovery of any breach of
the Seller’s representations and warranties pursuant to Section 3.01 that
materially and adversely affects the interests of the Securityholders in any
Receivable. Unless the breach shall have been cured by the last day of the
second Collection Period following such discovery (or, at the Seller’s election,
the last day of the first Collection Period following such discovery), the
Seller shall be obligated (whether or not such breach was known to the Seller on
the Closing Date), and the Issuer shall enforce the obligation of the Seller
under this Agreement and, if necessary, the Seller shall enforce the obligation
of NMAC under the Purchase Agreement, to repurchase any Receivable the
Securityholders’ interest in which was materially and adversely affected by the
breach as of such last day. A breach of the representation in
Section 3.01(a)(iv), (t) or (u) shall be deemed to affect materially and
adversely the related Receivable. In consideration of the purchase of the
Receivables, the Seller shall remit the Warranty Purchase Payment in the manner
specified in Section 5.05. For purposes of this Section 3.02, the Warranty
Purchase Payment of a Receivable that is not consistent with the Seller’s
warranty pursuant to Section 3.01(a)(v) shall include such additional amount as
shall be necessary to provide the full amount of interest as contemplated
therein to the date of repurchase. The sole remedy of the Trust, the Indenture
Trustee (by operation of the assignment of the Issuer’s rights hereunder
pursuant to the Indenture), or any Securityholder with respect to a breach of
the Seller’s representations and warranties pursuant to Section 3.01, shall be
to require the Seller to repurchase Receivables pursuant to this Section and to
enforce the obligation of NMAC to the Seller to repurchase such Receivables
pursuant to the Purchase Agreement.
     SECTION 3.03 Duties of Servicer as Custodian.
     (a) Safekeeping. The Servicer shall hold the Receivable Files as custodian
for the benefit of the Issuer and maintain such accurate and complete accounts,
records and computer systems pertaining to each Receivable File as shall enable
the Issuer to comply with this Agreement. In performing its duties as custodian,
the Servicer shall act with reasonable care, using that degree of skill and
attention that the Servicer exercises with respect to the receivable files
relating to all comparable automotive receivables that the Servicer services for
itself or others. In accordance with its customary practices with respect to its
retail installment sale contracts, the Servicer shall conduct, or cause to be
conducted, periodic audits of the Receivable Files held by it under this
Agreement and of the related accounts, records and computer systems, in such a
manner as shall enable the Issuer, the Owner Trustee or the Indenture Trustee to
verify the accuracy of the Servicer’s record keeping. The Servicer shall
promptly report to the Issuer and the Indenture Trustee any material failure on
its part to hold the Receivable Files and maintain its accounts, records and
computer systems as herein provided in all material respects and shall promptly
take appropriate action to remedy any such material failure. Nothing herein
shall be deemed to require an initial review or any periodic review by the
Issuer, the Owner Trustee or the Indenture Trustee of the Receivable Files.
     (b) Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File in the continental United States. The Servicer shall make
available to the Owner Trustee and the Indenture Trustee or their respective
duly authorized

26



--------------------------------------------------------------------------------



 



representatives, attorneys or auditors the Receivable Files and the related
accounts, records and computer systems maintained by the Servicer at such times
during normal business hours upon reasonable prior written notice as the Owner
Trustee or the Indenture Trustee shall instruct. The Servicer shall permit the
Owner Trustee, the Indenture Trustee and their respective agents at any time
during normal business hours upon reasonable prior written notice to inspect,
audit and make copies of and abstracts from the Servicer’s records regarding any
Receivable.
     (c) Release of Receivable Files. Upon the occurrence and during the
continuation of a Servicer Default or to the extent necessary for the Indenture
Trustee to comply with its obligations under this Agreement, the Servicer shall,
upon instruction from the Indenture Trustee, release any Receivable File to the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee, as the case may be, at such place or places as the Indenture Trustee
may designate, as soon as commercially practicable.
     SECTION 3.04 Instructions; Authority To Act. The Servicer shall be deemed
to have received proper instructions with respect to the Receivable Files upon
its receipt of written instructions signed by a Trust Officer of the Owner
Trustee or the Indenture Trustee.
     SECTION 3.05 Custodian’s Indemnification. The Servicer, as custodian, shall
indemnify the Issuer, the Owner Trustee and the Indenture Trustee for any and
all liabilities, obligations, losses, compensatory damages, payments, costs or
expenses of any kind whatsoever that may be imposed on, incurred by or asserted
against any of them as the result of any improper act or omission in any way
relating to the maintenance and custody by the Servicer as custodian of the
Receivable Files; provided, however, that the Servicer shall not be liable to
the Owner Trustee for any portion of any such amount resulting from the willful
misfeasance, bad faith or negligence of the Owner Trustee, and the Servicer
shall not be liable to the Indenture Trustee for any portion of any such amount
resulting from the willful misfeasance, bad faith or negligence of the Indenture
Trustee.
     SECTION 3.06 Effective Period and Termination. The Servicer’s appointment
as custodian shall become effective as of the Cut-off Date, and shall continue
in full force and effect until terminated pursuant to this Section. If NMAC
shall resign as Servicer in accordance with the provisions of this Agreement or
if all of the rights and obligations of any Servicer shall have been terminated
under Section 8.01, the appointment of NMAC as custodian may be terminated by
the Indenture Trustee or by the Holders of Notes evidencing not less than 25% of
the Outstanding Amount of the Notes (but excluding for purposes of such
calculation and action all Notes held or beneficially owned by the Issuer, the
Servicer, the Seller or any of their Affiliates unless all of the Notes are held
or beneficially owned by the Issuer, the Servicer, the Seller or any of their
Affiliates) or, with the consent of Holders of the Notes evidencing not less
than 25% of the Outstanding Amount of the Notes, by the Owner Trustee or by the
Certificateholders evidencing not less than 25% of the Certificate Balance (but
excluding for purposes of such calculation and action all Certificates held or
beneficially owned by the Issuer, the Seller, the Servicer or any of their
Affiliates unless all of the Certificates are held or beneficially owned by the
Issuer, the Seller, the Servicer or any of their Affiliates), in the same manner
as the Indenture Trustee or such Holders may terminate the rights and
obligations of the

27



--------------------------------------------------------------------------------



 



Servicer under Section 8.01. The Indenture Trustee or, with the consent of the
Indenture Trustee, the Issuer may terminate the Servicer’s appointment as
custodian, with cause, at any time upon written notification to the Servicer,
and without cause upon 30 days’ prior written notification to the Servicer. As
soon as practicable after any termination of such appointment, the Servicer
shall deliver the Receivable Files and the related accounts and records
maintained by the Servicer to the Relevant Trustee or the agent thereof at such
place or places as the Relevant Trustee may reasonably designate.
ARTICLE IV
Administration and Servicing of Receivables
     SECTION 4.01 Duties of Servicer.
     (a) The Servicer shall manage, service, administer and make collections on
the Receivables with reasonable care, using that degree of skill and attention
that the Servicer exercises with respect to all comparable receivables that it
services for itself or others. There are no requirements under the Basic
Documents to maintain a back-up servicer. Except with respect to Defaulted
Receivables, Administrative Receivables or Warranty Receivables or to the extent
required by state or federal law, the Servicer shall not change the amount of or
reschedule the due date of any Scheduled Payment beyond the Final Scheduled
Distribution Date for the Class A-4 Notes, change the APR of, or extend the due
date of any Receivable beyond the Final Scheduled Distribution Date for the
Class A-4 Notes except as provided herein or change any material term of a
Receivable; provided, however, that:
     (1) if a default, breach, violation, delinquency or event permitting
acceleration under the terms of any Receivable shall have occurred or, in the
judgment of the Servicer, is imminent, the Servicer may (A) extend such
Receivable for credit related reasons that would be acceptable to the Servicer
with respect to comparable new, near-new or used automobile or light-duty truck
receivables that it services for itself, but only if (i) the final scheduled
payment date of such Receivable as extended would not be later than the last day
of the Collection Period preceding the Final Scheduled Distribution Date for the
Class A-4 Notes, and (ii) the rescheduling or extension would not modify the
terms of such Receivable in a manner that would constitute a cancellation of
such Receivable and the creation of a new receivable for federal income tax
purposes; or (B) reduce an Obligor’s monthly payment amount in the event of a
prepayment resulting from refunds of credit life and disability insurance
premiums and service contracts and make similar adjustments in an Obligor’s
payment terms to the extent required by law;
     (2) if at the end of the scheduled term of any Receivable, the outstanding
principal amount thereof is such that the final payment to be made by the
related Obligor is larger than the regularly scheduled payment of principal and
interest made by such Obligor, the Servicer may permit such Obligor to pay such

28



--------------------------------------------------------------------------------



 



remaining principal amount in more than one payment of principal and interest,
provided that the last such payment shall be due on or prior to the last day of
the Collection Period preceding the Final Scheduled Distribution Date for the
Class A-4 Notes; and
     (3) the Servicer may in its discretion waive any late payment charge or any
other fees that may be collected in the ordinary course of servicing a
Receivable.
     (b) The Servicer’s duties shall include collection and posting of all
payments, responding to inquiries of Obligors on the Receivables, investigating
delinquencies, sending remittance advises to Obligors, reporting tax information
to Obligors, accounting for collections, furnishing monthly and annual
statements to the Owner Trustee and the Indenture Trustee with respect to
distributions and making Advances pursuant to Section 5.04. The Servicer is not
required under the Basic Documents to make any disbursements via wire transfer
or otherwise on behalf of an Obligor. There are no requirements under the
Receivables or the Basic Documents for funds to be, and funds shall not be, held
in trust for an Obligor. The Servicer is not required to make any payments or
distributions on behalf of an Obligor. In addition, if and to the extent
applicable, the Servicer’s duties shall include the execution and delivery of
any filings, certificates, affidavits or other instruments required under the
Sarbanes-Oxley Act of 2002.
     (c) Without limiting the generality of the foregoing, the Servicer is
authorized and empowered to execute and deliver, on behalf of itself, the Trust,
the Owner Trustee, the Indenture Trustee and the Securityholders or any of them,
any and all instruments of satisfaction or cancellation, or partial or full
release or discharge, and all other comparable instruments, with respect to the
Receivables or to the Financed Vehicles securing the Receivables. If the
Servicer shall commence a legal proceeding to enforce a Receivable, the Issuer
(in the case of a Receivable other than an Administrative Receivable or a
Warranty Receivable) shall thereupon be deemed to have automatically assigned,
solely for the purpose of collection, such Receivable to the Servicer. If in any
enforcement suit or legal proceeding it shall be held that the Servicer may not
enforce a Receivable on the ground that it shall not be a real party in interest
or a holder entitled to enforce such Receivable, the Issuer shall, at the
Servicer’s expense and direction, take steps to enforce the Receivable,
including bringing suit in its name or the name of the Indenture Trustee or the
Securityholders. The Issuer shall furnish the Servicer with any powers of
attorney and other documents reasonably necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties hereunder.
     (d) The Servicer, at its expense, shall obtain on behalf of the Trust all
licenses required to be held by the Trust under the laws of any jurisdiction in
connection with ownership of the Receivables, and shall make all filings and pay
all fees as may be required in connection therewith during the term hereof.
Nothing in the foregoing or in any other section of this Agreement shall be
construed to prevent the Servicer from implementing new programs, whether on an
intermediate, pilot or permanent basis, or on a regional or nationwide basis, or
from modifying its standards, policies and procedures

29



--------------------------------------------------------------------------------



 



as long as, in each case, the Servicer does or would implement such programs or
modify its standards, policies and procedures in respect of comparable assets
serviced for itself in the ordinary course of business.
     SECTION 4.02 Collection of Receivable Payments. The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due and shall
follow such collection procedures as it follows with respect to all comparable
receivables that it services for itself or others. Except for Advances made
pursuant to Section 5.04, there are no requirements under the Basic Documents
for advances of funds or guarantees regarding collections, cash flows or
distributions. Except for the requirements set forth in Section 5.04 relating to
Advances, there are no requirements under the Basic Documents for the making,
review or approval of Advances.
     SECTION 4.03 Realization upon Receivables. On behalf of the Trust, the
Servicer shall use commercially reasonable efforts, consistent with its
customary servicing procedures, to repossess or otherwise convert the ownership
of the Financed Vehicle securing any Receivable as to which the Servicer shall
have determined eventual payment in full is unlikely. The Servicer shall follow
such customary and usual practices and procedures as it shall deem necessary or
advisable in its servicing of comparable receivables, which may include
reasonable efforts to realize upon any Dealer Recourse and selling the related
Financed Vehicle at public or private sale. The foregoing shall be subject to
the provision that, in any case in which the Financed Vehicle shall have
suffered damage, the Servicer shall not expend funds in connection with the
repair or the repossession of such Financed Vehicle unless it shall determine in
its discretion that such repair and/or repossession will increase the Net
Liquidation Proceeds.
     SECTION 4.04 Maintenance of Security Interests in Financed Vehicles. The
Servicer shall, in accordance with its customary servicing procedures, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Vehicle. The Servicer is hereby
authorized to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee in the event of the
relocation of a Financed Vehicle or for any other reason. If the assignment of a
Receivable to the Trust is insufficient, without a notation on the related
Financed Vehicle’s certificate of title, to grant to the Trust a first priority
perfected security interest in the related Financed Vehicle, the Servicer hereby
agrees to serve as the agent of the Trust for the purpose of perfecting the
security interest of the Trust in such Financed Vehicle and agrees that the
Servicer’s listing as the secured party on the certificate of title is in this
capacity as agent of the Trust. The provisions set forth in this Section are the
sole requirements under the Basic Documents with respect to the maintenance of
collateral or security on the Receivables. It is understood that the Financed
Vehicles are the collateral and security for the Receivables, but that the
certificate of title with respect to a Financed Vehicle does not constitute
collateral and merely evidences such security interest.
     SECTION 4.05 Covenants of Servicer.
     (a) The Servicer shall not release the Financed Vehicle securing any
Receivable from the security interest granted by such Receivable in whole or in
part except in the event of payment in full by or on behalf of the Obligor
thereunder or repossession.

30



--------------------------------------------------------------------------------



 



     (b) The Servicer shall not do anything to impair the rights of the
Securityholders in the Receivables.
     (c) Except with respect to Defaulted Receivables, Administrative
Receivables or Warranty Receivables or to the extent required by law, the
Servicer shall not alter the APR of any Receivable or forgive payments on a
Receivable. Except as provided in Section 4.01, the Servicer shall not modify
the number of payments under a Receivable, increase the amount financed under a
Receivable, or extend the due date for any payment on a Receivable beyond the
Final Scheduled Distribution Date for the Class A-4 Notes.
     (d) If the Servicer shall determine not to make an Advance related to
delinquency or non-payment of any Receivable pursuant to Section 5.04 because it
determines that such Advance would not be recoverable from subsequent
collections on such Receivable, such Receivable shall be designated by the
Servicer to be a Defaulted Receivable, provided that such Receivable otherwise
meets the definition of a Defaulted Receivable.
     (e) If the Seller is required to pay tax under the second sentence of
Section 6.03(a) and if such tax is not paid by the Seller, then the Servicer
shall pay such tax (or cause such tax to be paid) to the applicable taxing
authority on behalf of the Issuer.
     (f) As of any date of determination, if the aggregate principal amount of
Receivables that have been extended and that also constitute Hybrid Chattel
Paper exceeds 9.0% of the outstanding aggregate principal amount of the
Receivables, and if such excess amount is not otherwise reduced prior to the end
of the second Collection Period following such discovery (or, if the Servicer
elects, an earlier date), the Servicer will purchase a sufficient aggregate
principal amount of Receivables to reduce the aggregate principal amount of
Receivables that have been extended and that also constitute Hybrid Chattel
Paper to less than 9.0% of the then outstanding principal balance of the
Receivables.
     Notwithstanding the forgoing, if the Servicer (a) employs processes and
procedures to convert tangible “records” evidencing modifications of Receivables
that were originated as “electronic chattel paper” to electronic “records” (as
such terms are used in the UCC) and (b) (i) delivers to the Rating Agencies a
written opinion of counsel, in form and substance satisfactory to the Rating
Agencies, to the effect that, such processes and procedures so employed satisfy
the requirements of the UCC such that the Servicer has control of both the
original electronic contract and the electronic “records” that resulted from the
conversion or (ii) otherwise satisfies the Rating Agencies that its processes
and procedures are sufficient to perfect its security interest in the
Receivables, then such “records” will no longer constitute Hybrid Chattel Paper.
     SECTION 4.06 Purchase of Receivables upon Breach. The Servicer or the
Issuer shall inform the other party and the Indenture Trustee promptly, in
writing, upon the discovery of any breach by the Servicer of its obligations
under the third sentence of Section 4.01(a) or under Section 4.02, 4.04 or 4.05
that would materially and adversely affect any Receivable. Unless the breach
shall have been cured by the last day of the second Collection Period following
such discovery (or, at the Servicer’s election, the last day of the first
Collection Period following discovery), the Servicer shall (whether or not such
breach was known to the Servicer on the

31



--------------------------------------------------------------------------------



 



Closing Date) purchase any Receivable materially and adversely affected by such
breach as of such last day. In consideration of such Receivable, the Servicer
shall remit the Administrative Purchase Payment (as reduced by any Outstanding
Advances with respect to such Receivable) in the manner specified in
Section 5.05. For the purposes of this Section 4.06, the Administrative Purchase
Payment shall consist in part of a release by the Servicer of all rights of
reimbursement with respect to Outstanding Advances with respect to the purchased
Receivable. The sole remedy of the Indenture Trustee, the Owner Trustee, the
Trust or the Securityholders against the Servicer with respect to a breach by
the Servicer of its obligations under the third sentence of Section 4.01(a) or
under Section 4.02, 4.04 or 4.05 shall be to require the Servicer to purchase
Receivables pursuant to this Section 4.06.
     SECTION 4.07 Servicing Fee and Expenses. As compensation for the
performance of its obligations hereunder, the Servicer shall be entitled to
receive on each Distribution Date the Total Servicing Fee. Except to the extent
otherwise provided herein, the Servicer shall be required to pay all expenses
incurred by it in connection with its activities under this Agreement (including
fees and disbursements of the Indenture Trustee and independent accountants,
taxes imposed on the Servicer, expenses incurred in connection with
distributions and reports to Securityholders and all other fees and expenses not
expressly stated under this Agreement to be for the account of the
Securityholders). If the Rating Agency Condition shall have been satisfied, the
Base Servicing Fee in respect of a Collection Period (together with any portion
of the Base Servicing Fee that remains unpaid from the prior Distribution Dates)
will be paid at the beginning of that Collection Period out of collections of
interest on the related Receivables.
     SECTION 4.08 Servicer’s Certificate.
     (a) On or before each Determination Date, the Servicer shall deliver to the
Owner Trustee, each Paying Agent and the Indenture Trustee, with a copy to each
Rating Agency, a Servicer’s Certificate containing all information necessary to
make the distributions pursuant to Sections 5.06, 5.07 and 5.08 (including the
amount of the aggregate collections on the Receivables; the aggregate Advances
to be made by the Servicer, if any, the aggregate Administrative Purchase
Payments for any Administrative Receivables to be purchased by the Servicer, and
the aggregate Warranty Purchase Payments for any Warranty Receivables to be
purchased by the Seller) for the Collection Period preceding the date of such
Servicer’s Certificate, all information necessary for the Owner Trustee to send
statements to the Certificateholders and the Indenture Trustee to send
statements to the Noteholders pursuant to the Trust Agreement or Indenture, as
the case may be. Each of the Owner Trustee and the Indenture Trustee may
conclusively rely on the information in any Servicer’s Certificate and shall
have no duty to confirm or verify the contents thereof.
     (b) Concurrently with delivery of the Servicer’s Certificate in each month,
the Servicer shall deliver to the underwriters of the Notes the Note Factor for
each Class of Notes, the Certificate Factor, and the Pool Factor for each Class
of Notes and for the Certificates, in each case as of the close of business on
the Distribution Date occurring in such month.

32



--------------------------------------------------------------------------------



 



     SECTION 4.09 Annual Statement as to Compliance; Notice of Default.
     (a) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee
and each of the Rating Agencies, within 90 days after the end of each fiscal
year of the Servicer, beginning June 30, 2011, an Officers’ Certificate with
respect to the prior fiscal year of the Servicer ended such calendar year (or
with respect to the initial Officer’s Certificate, the period from the date of
the initial issuance of the Notes to March 31, 2011), stating that (i) a review
of the activities of the Servicer during the preceding 12-month (or shorter)
period and of its performance under this Agreement has been made under such
officer’s supervision and (ii) to the best of such officer’s knowledge, based on
such review, the Servicer has fulfilled its obligations in all material respects
under this Agreement throughout such twelve-month (or shorter) period, or, if
there has been a failure to fulfill of any such obligation, specifying each such
failure known to such officer and the nature and status thereof. A copy of such
Officer’s Certificate may be obtained by any Certificateholder or Noteholder by
a request in writing to the Owner Trustee or the Indenture Trustee addressed as
set forth in Section 10.03 hereof.
     (b) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee,
and each Rating Agency, promptly after having obtained knowledge thereof, but in
no event later than five Business Days thereafter, written notice (in the form
of an Officer’s Certificate) of any event that with the giving of notice or
lapse of time, or both, would become a Servicer Default under Section 8.01 or
would result in any lowering of the ratings described in Section 5.02(a)(ii)(A).
     (c) Except to the extent set forth in Section 4.09(b) of this Agreement and
Section 5.01 of the Indenture, the Basic Documents do not require any policies
or procedures to monitor any performance or other triggers and events of
default.
     SECTION 4.10 Annual Independent Certified Public Accountants’ Report. The
Servicer shall cause a firm of independent certified public accountants, who may
also render other services to the Servicer, the Seller or their Affiliates, to
deliver to the Owner Trustee, the Indenture Trustee and each of the Rating
Agencies, within 90 days after the end of each fiscal year of the Servicer,
beginning June 30, 2011, with respect to the prior fiscal year (or with respect
to the initial reports, the period from the date of the initial issuance of the
Notes to March 31, 2011) a report that such firm has audited the consolidated
financial statements of the Servicer in accordance with generally accepted
auditing standards, that such firm is independent of the Servicer within the
meaning of the Code of Professional Ethics of the American Institute of
Certified Public Accountants (“AICPA”), and expressing such firm’s opinion
thereon. For all purposes of this Agreement, the Owner Trustee and the Indenture
Trustee may rely on the representation of any Person that it is a
Certificateholder or a Note Owner, as the case may be.
     SECTION 4.11 Access to Certain Records and Information Regarding
Receivables.
     (a) The Servicer shall provide to the Owner Trustee and the Indenture
Trustee access to the Receivable Files in such cases where the Securityholders
shall be required by applicable statutes or regulations to review such records
or information. In each case, such access shall be afforded without charge, but
only upon reasonable prior written request and during the normal business hours
at the respective offices of the Servicer.

33



--------------------------------------------------------------------------------



 



     (b) The Servicer shall provide to each Rating Agency any information
regarding the Receivables that is reasonably requested by such Rating Agency.
     (c) Nothing in this Section shall affect the obligation of the Servicer to
observe any applicable law prohibiting disclosure of information regarding the
Obligors and the failure of the Servicer to provide access to information as a
result of such obligation shall not constitute a breach of this Section.
     SECTION 4.12 Appointment of Subservicer. So long as NMAC acts as the
Servicer, the Servicer may at any time without notice or consent subcontract
substantially all its duties under this Agreement to any corporation more than
50% of the voting stock of which is owned, directly or indirectly, by Nissan.
The Servicer may at any time perform specific duties as servicer under this
Agreement through other subcontractors; provided, however, that no such
delegation or subcontracting shall relieve the Servicer of its responsibilities
with respect to such duties as to which the Servicer shall remain primarily
responsible with respect thereto. For any servicing activities delegated to
third parties in accordance with this Section 4.12, the Servicer shall follow
such policies and procedures to monitor the performance of such third parties
and compliance with such servicing activities as the Servicer follows with
respect to comparable motor vehicle receivables serviced by the Servicer for its
own account.
     SECTION 4.13 Amendments to Schedule of Receivables. If the Servicer, during
any Collection Period, assigns to a Receivable an account number that differs
from the original account number identifying such Receivable on the Schedule of
Receivables, the Servicer shall deliver to the Owner Trustee and the Indenture
Trustee, on or before the Distribution Date relating to such Collection Period,
an amendment to the Schedule of Receivables reporting the newly assigned account
number, together with the old account number of each such Receivable. The first
such delivery of amendments to the Schedule of Receivables shall include monthly
amendments reporting account numbers appearing on the Schedule of Receivables
with the new account numbers assigned to such Receivables during any prior
Collection Period.
     SECTION 4.14 Acknowledgement by Servicer of its Obligations under the
Indenture. The Servicer hereby agrees and consents to the provisions of the
Indenture applicable to it (including, without limitation, Sections 8.03(a) and
8.03(b) thereof) and agrees to be bound by such provisions.
     SECTION 4.15 Compliance with Regulation AB. So long as the Seller is
required to file any reports with respect to the Issuer under the Exchange Act,
the Servicer agrees to perform all duties and obligations applicable to or
required of the Issuer set forth in Appendix A attached hereto and made a part
hereof in all respects and makes the representations and warranties therein
applicable to it.
     SECTION 4.16 Fidelity Bond. The Servicer shall not be required to maintain
a fidelity bond or error and omissions policy.

34



--------------------------------------------------------------------------------



 



ARTICLE V
Distributions; Accounts;
Statements to the Certificateholders and the Noteholders
     SECTION 5.01 Establishment of Accounts.
     (a) The Servicer, on behalf of the Owner Trustee and the Indenture Trustee,
shall establish the Collection Account in the name of the Indenture Trustee for
the benefit of the Securityholders. The Collection Account shall be an Eligible
Deposit Account initially established with the Indenture Trustee and maintained
with the Indenture Trustee as long as (i) the deposits of the Indenture Trustee
have the Required Deposit Rating and the Indenture Trustee satisfies clause
(a)(ii) of the definition of Eligible Deposit Account or (ii) the Collection
Account is maintained in a segregated trust account in the trust department of
the Indenture Trustee; provided, however, that all amounts held in the
Collection Account shall, to the extent permitted by applicable laws, rules and
regulations and as directed by the Servicer, be invested by the Indenture
Trustee in Eligible Investments; otherwise, such amounts shall be maintained in
cash; provided that if (x) the Servicer shall have failed to give investment
directions for any funds on deposit in the Collection Account to the Indenture
Trustee by 5:00 p.m. Eastern Time (or such other time as may be agreed by the
Servicer and the Indenture Trustee) on any Business Day, or (y) a Default or
Event of Default shall have occurred and be continuing with respect to the Notes
but the Notes shall not have been declared due and payable pursuant to the
Indenture, or (z) if the Notes shall have been declared due and payable
following an Event of Default, amounts collected or receivable from the Trust
Estate are being applied in accordance with Section 5.05 of the Indenture as if
there had not been such a declaration, then the Indenture Trustee shall, to the
fullest extent practicable, invest and reinvest funds in the Collection Account
in one or more Eligible Investments specified in clauses (i), (iv) or (vi) of
the definition of Eligible Investments. All such Eligible Investments shall
mature not later than the Business Day preceding the next Distribution Date, in
such manner that such amounts invested shall be available to make the required
distributions on the Distribution Date; provided, that if permitted by the
Rating Agencies, monies on deposit therein may be invested in Eligible
Investments that mature later than the Business Day preceding the next
Distribution Date; provided, however, that such investment shall be sold not
later than the Business Day preceding the next Distribution Date. The Servicer
will not direct the Indenture Trustee, and the Issuer shall cause the Servicer
not to make any investment of any funds or to sell any investment held in the
Collection Account unless the security interest granted and perfected in such
account will continue to be perfected in such investment or the proceeds of such
sale, in either case without any further action by any Person, and, in
connection with any direction to the Indenture Trustee to make any such
investment or sale, if requested by the Indenture Trustee, the Servicer shall
deliver to the Indenture Trustee an Opinion of Counsel, acceptable to the
Indenture Trustee, to such effect. Should the short-term unsecured debt
obligations of the Indenture Trustee no longer have the Required Deposit Rating
then, unless the Collection Account is maintained in segregated trust accounts
in the trust department of the Indenture Trustee, the Servicer shall, with the
Indenture Trustee’s assistance as necessary and within ten Business Days of
receipt of notice from the Indenture Trustee that the Indenture Trustee no
longer has the Required Deposit Rating, cause the Collection Account (i) to be
moved to segregated trust accounts in a bank or

35



--------------------------------------------------------------------------------



 



trust company, the short-term unsecured debt obligations of which shall have the
Required Deposit Rating, or (ii) to be moved to the trust department of the
Indenture Trustee.
     (b) Earnings on investment of funds in the Collection Account shall be paid
to the Servicer as servicing compensation, and any losses and investment
expenses shall be charged against the funds on deposit in the Collection
Account.
     (c) Subject to the foregoing, the Servicer, on behalf of the Owner Trustee
and the Indenture Trustee, shall establish and maintain the Collection Account
as an Eligible Deposit Account in the name of and under the exclusive control of
the Indenture Trustee, bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Securityholders. The Indenture
Trustee shall transfer all amounts remaining on deposit in the Collection
Account on the Distribution Date on which the Notes of all Classes have been
paid in full (or when substantially all of the Trust Estate is otherwise
released from the lien of the Indenture) to another Eligible Deposit Account
established pursuant to the Trust Agreement for the benefit of the
Certificateholders (the “Trust Collection Account”), and take all necessary or
appropriate actions to transfer all of its right, title and interest in the
Collection Account, all funds or investments held therein and all proceeds
thereof, whether or not on behalf of the Securityholders, to the Owner Trustee
for the benefit of the Certificateholders, subject to the limitations set forth
in the Indenture with respect to amounts held for payment to Noteholders that do
not promptly deliver a Note for payment on such Distribution Date. After the
transfer to the Trust Collection Account described in the immediately preceding
sentence, references in this Agreement to “Collection Account” shall be deemed
to be references to the “Trust Collection Account.”
     (d) With respect to the Collection Account and all property held therein,
the Owner Trustee agrees, by its acceptance hereof that, on the terms and
conditions set forth in the Indenture, for so long as Notes of any Class remain
outstanding, the Indenture Trustee shall possess all right, title and interest
therein (excluding interest or investment income thereon payable to the Servicer
or the Seller, as the case may be), and the Accounts shall be under the sole
dominion and control of the Indenture Trustee for the benefit of the Noteholders
and the Certificateholders, as the case may be, as set forth in the Indenture.
The parties hereto agree that the Issuer, the Owner Trustee and the Holders of
the Certificates have no right, title or interest in the Reserve Account or any
amounts on deposit therein at any time. The parties hereto agree that the
Servicer shall have the power, revocable by the Indenture Trustee or by the
Owner Trustee with the consent of the Indenture Trustee, to instruct the
Indenture Trustee to make withdrawals and payments from the Collection Account
for the purpose of permitting the Servicer, Indenture Trustee or the Owner
Trustee to carry out its respective duties hereunder or under the Indenture or
the Trust Agreement, as the case may be.
     Notwithstanding the foregoing, the Servicer shall be entitled to withhold,
or to be reimbursed from amounts otherwise payable into or on deposit in the
Collection Account, as the case may be, amounts previously deposited in the
Collection Account but later determined to have resulted from mistaken deposits
or posting.

36



--------------------------------------------------------------------------------



 



     (e) No checks shall be issued, printed, or honored with respect to the
Collection Account, the Reserve Account, or the Trust Collection Account.
     SECTION 5.02 Collections.
     (a) Except as otherwise provided in this Agreement, the Servicer shall
remit to the Collection Account all payments received by or on behalf of the
Obligors on or in respect of the Receivables (excluding payments on the Warranty
Receivables or the Administrative Receivables) and all Net Liquidation Proceeds
not later than the second Business Day after identification thereof. For
purposes of this Article V, the phrase “payments received by or on behalf of the
Obligors” shall mean payments made by Persons other than the Servicer.
Notwithstanding the foregoing, for so long as (i) NMAC is the Servicer, (ii)
(A) NMAC’s short-term unsecured debt obligations are rated at least “Prime-1” by
Moody’s and NMAC’s short-term unsecured debt obligations are rated at least “F1”
by Fitch (so long as Moody’s and Fitch are Rating Agencies), (B) NMAC maintains
a letter of credit or other form of enhancement acceptable to each Rating Agency
to support NMAC’s obligation to deposit collections into the Collection Account,
or (C) NMAC otherwise satisfies each Rating Agency’s requirements, and (iii) no
Event of Default or Servicer Default shall have occurred and be continuing
(unless waived by the appropriate Securityholders) (collectively, the “Monthly
Remittance Conditions”); the Servicer shall not be required to remit such
collections to the Collection Account on the foregoing basis but shall be
entitled to retain such collections, without segregation from its other funds,
until the Business Day before each Distribution Date at which time the Servicer
shall remit all such collections in respect of the related Collection Period to
the Collection Account in immediately available funds. Commencing with the first
day of the first Collection Period that begins at least two Business Days after
the day on which any Monthly Remittance Condition ceases to be satisfied and for
so long as any Monthly Remittance Condition is not satisfied, all collections
then held by the Servicer shall be immediately deposited into the Collection
Account and all future collections on or in respect of the Receivables (other
than payments on Warranty Receivables and the Administrative Receivables) and
all Net Liquidation Proceeds shall be remitted by the Servicer to the Collection
Account not later than the second Business Day after identification thereof.
Notwithstanding anything herein to the contrary, if a subsequent Public ABS
Transaction calls for changes in making monthly deposits to the related
collection account, then, if the Rating Agency Condition shall have been
satisfied, the Servicer will no longer be bound by the Monthly Remittance
Condition hereunder, and will instead be subject to the conditions to making
monthly deposits as required by the subsequent Public ABS Transaction.
     (b) The Indenture Trustee or the Owner Trustee shall not be deemed to have
knowledge of any event or circumstances under clause (iii) of the definition of
the Monthly Remittance Condition unless the Indenture Trustee or the Owner
Trustee has received notice of such event or circumstance from the Seller or the
Servicer in an Officer’s Certificate or from the Holders of Notes evidencing not
less than 25% in principal amount of the Outstanding Amount of the Notes, or a
Trust Officer of the Indenture Trustee or the Owner Trustee with knowledge
hereof or familiarity herewith has actual knowledge of such event or
circumstances.

37



--------------------------------------------------------------------------------



 



     (c) The Servicer shall give (i) the Owner Trustee, the Indenture Trustee,
and each Rating Agency written notice as soon as practical after the occurrence
thereof but in no event later than 10 Business Days after obtaining knowledge
thereof, of the failure of any Monthly Remittance Condition (and any subsequent
curing of a failed Monthly Remittance Condition) (it being understood that if
the Monthly Remittance Condition is not satisfied as of the Closing Date, no
such notice shall be required in connection therewith).
     (d) Notwithstanding the foregoing, if a Monthly Remittance Condition is not
satisfied, the Servicer may utilize an alternative remittance schedule (which
may include the remittance schedule utilized by the Servicer before the Monthly
Remittance Condition became unsatisfied), if the Rating Agency Condition shall
have been satisfied with respect to such alternative remittance schedule.
     SECTION 5.03 Application of Collections. All collections for the related
Collection Period with respect to each Receivable (including any payoff) shall
be posted to the Servicer’s Obligor records in accordance with the Servicer’s
customary servicing practices, and shall be allocated by the Servicer as
follows:
     (a) First, to interest accrued to date on such Receivable;
     (b) Second, to principal until the Principal Balance of such Receivable is
brought current;
     (c) Third, to reduce the unpaid late charges (if any) as provided in such
Receivable; and
     (d) Fourth, to prepay principal of such Receivable.
     SECTION 5.04 Advances.
     (a) The Servicer shall make a payment with respect to each Receivable
(other than an Administrative Receivable, a Warranty Receivable or a Liquidated
Receivable) (each, an “Advance”) equal to the excess if any, of (x) the product
of the Principal Balance of such Receivable as of the first day of the related
Collection Period and one-twelfth of its APR (calculated on the basis of a
360-day year comprised of twelve 30-day months), over (y) the interest actually
received by the Servicer with respect to such Receivable from the Obligor or
from payments of the Administrative Purchase Payment or the Warranty Purchase
Payment, as the case may be, during such Collection Period. The Servicer will
not be obligated to make an Advance in respect of a Receivable (other than an
Advance in respect of an interest shortfall arising from the Prepayment of a
Receivable) to the extent that the Servicer, in its sole discretion, shall
determine that the Advance constitutes a Nonrecoverable Advance. With respect to
each Receivable, the Advance shall increase the Outstanding Advances. No
Advances will be made with respect to the Principal Balance of the Receivables.
The Servicer shall deposit all such Advances into the Collection Account in
immediately available funds no later than 5:00 p.m., New York City time, on the
Business Day immediately preceding the related Distribution Date. To the extent
that the amount set forth in clause (y) above with

38



--------------------------------------------------------------------------------



 



respect to a Receivable is greater than the amount set forth in clause (x) above
with respect thereto, such amount shall be distributed to the Servicer pursuant
to Section 5.06; provided, however, that, notwithstanding anything else herein,
the Servicer shall not be reimbursed for any amounts representing an Advance, or
any portion thereof, made in respect of an interest shortfall arising from the
Prepayment of a Receivable.
     (b) The Servicer shall be entitled to reimbursement for Outstanding
Advances, without interest, with respect to a Receivable from the following
sources with respect to such Receivable pursuant to Section 5.06(c)(i),
Section 5.06(d)(i), or Section 5.06(e)(i): (i) subsequent payments made by or on
behalf of the related Obligor, (ii) Net Liquidation Proceeds, and (iii) the
Warranty Purchase Payments.
     (c) To the extent that the Servicer has determined that any Outstanding
Advance is a Nonrecoverable Advance, the Servicer may provide to the Owner
Trustee and the Indenture Trustee an Officer’s Certificate setting forth the
amount of such Nonrecoverable Advance, and on the related Distribution Date, the
Relevant Trustee shall remit to the Servicer from funds on deposit in the
Collection Account an amount equal to the amount of such Nonrecoverable Advance
pursuant to Section 5.06(c)(ii), Section 5.06(d)(ii), or Section 5.06(e)(ii).
     (d) Notwithstanding anything to the contrary in this Agreement, for so long
as NMAC is the Servicer, in lieu of causing the Servicer first to deposit and
then the Relevant Trustee to remit to the Servicer the amounts described in
clauses (i) through (iii) in Section 5.04(b) reimbursable in respect on
Outstanding Advances, or the amounts described in Section 5.04(c) applicable in
respect of Nonrecoverable Advances, the Servicer may deduct such amounts from
deposits otherwise to be made into the Collection Account.
     (e) Notwithstanding the provisions of Section 5.04(a), no Successor
Servicer, including the Indenture Trustee, shall be obligated to make Advances
unless it has expressly agreed to do so in writing.
     SECTION 5.05 Additional Deposits.
     (a) The following additional deposits shall be made to the Collection
Account: (i) the Seller shall remit the aggregate Warranty Purchase Payments
with respect to Warranty Receivables pursuant to Section 3.02; (ii) the Servicer
shall remit (A) the aggregate Advances pursuant to Section 5.04(a), (B) the
aggregate Administrative Purchase Payments with respect to Administrative
Receivables pursuant to Section 4.06, and (C) the cash amount required upon any
optional purchase of the Receivables by the Servicer, or any Successor Servicer,
pursuant to Section 9.01; and (iii) the Indenture Trustee shall transfer the
amounts described in Sections 5.06 and 5.07 from the Reserve Account to the
Collection Account pursuant to Section 5.07.
     (b) All deposits required to be made pursuant to Section 5.05(a) by the
Seller or the Servicer, as the case may be, may be made in the form of a single
deposit and shall be made in immediately available funds, no later than 5:00
P.M., New York City time, on

39



--------------------------------------------------------------------------------



 



the Business Day immediately preceding the related Distribution Date. At the
direction of the Servicer, the Relevant Trustee shall invest such amounts in
Eligible Investments maturing not later than 12:00 P.M. New York City Time, on
the related Distribution Date.
SECTION 5.06 Payments and Distributions.
     (a) The rights of the Certificateholders to receive distributions in
respect of the Certificates shall be and hereby are subordinated to the rights
of the Noteholders to receive distributions in respect of the Notes, to the
extent provided in this Section 5.06.
     (b) On each Determination Date, the Servicer shall calculate the Available
Interest, the Available Principal, the Noteholders’ Principal Distributable
Amount, the Certificateholders’ Principal Distributable Amount, the amount to be
distributed to Noteholders of each Class and to Certificateholders pursuant to
Section 5.06(c), (d) or (e), and all other distributions, deposits and
withdrawals to be made on the related Distribution Date.
     (c) Subject to Sections 5.06(d) and (e), on each Distribution Date, the
Relevant Trustee shall make the following payments and distributions from the
Collection Account (after payment of the Supplemental Servicing Fee to the
extent not previously retained by the Servicer) in the following order of
priority and in the amounts set forth in the Servicer’s Certificate for such
Distribution Date; provided, however, that such payments and distributions shall
be made only from those funds deposited in the Collection Account for the
related Collection Period:
          (i) to the Servicer, from amounts on deposit in the Collection
Account, any payments in respect of Advances required to be reimbursed and to
the extent set forth in Section 5.04(b);
          (ii) to the Servicer, from amounts on deposit in the Collection
Account, any payments in respect of Nonrecoverable Advances required to be
reimbursed and to the extent set forth in Section 5.04(c);
          (iii) to the Servicer, from Available Amounts, the Base Servicing Fee
(including any unpaid Base Servicing Fees from one or more prior Collection
Periods);
          (iv) on a pro rata basis (based on the amounts distributable pursuant
to this clause to each Class of Noteholders), to the Class A-1 Noteholders, the
Noteholders’ Interest Distributable Amount for such Class, to the Class A-2
Noteholders, the Noteholders’ Interest Distributable Amount for such Class, to
the Class A-3 Noteholders, the Noteholders’ Interest Distributable Amount for
such Class, and to the Class A-4 Noteholders, the Noteholders’ Interest
Distributable Amount for such Class, such amounts to be paid from Available
Amounts (after giving effect to any reduction in Available Amounts described in
clause (iii) above);
          (v) to the Class A-1 Noteholders until the principal amount of the
Class A-1 Notes is reduced to zero, an amount equal to the Noteholders’
Principal

40



--------------------------------------------------------------------------------



 



Distributable Amount for such Distribution Date, such amounts to be paid from
Available Amounts (after giving effect to any reduction in Available Amounts
described in clauses (iii) and (iv) above);
          (vi) after the principal amount of the Class A-1 Notes is reduced to
zero, to the Class A-2 Noteholders, until the principal amount of the Class A-2
Notes is reduced to zero, then to the Class A-3 Noteholders, until the principal
amount of the Class A-3 Notes is reduced to zero, and then to the Class A-4
Noteholders, until the principal amount of the Class A-4 Notes is reduced to
zero, an amount equal to the Noteholders’ Principal Distributable Amount for
each such Class for such Distribution Date (after giving effect to any reduction
in Noteholders’ Principal Distributable Amount described in clause (v) above),
such amounts to be paid from Available Amounts (after giving effect to any
reduction in Available Amounts described in clauses (iii) through (v) above);
          (vii) to the Reserve Account, the amount, if any, necessary to cause
the balance of funds therein to equal the Specified Reserve Account Balance with
respect to such Distribution Date, such amounts to be paid from Available
Amounts (after giving effect to any reduction in Available Amounts described in
clauses (iii) through (vi) above);
          (viii) to the Indenture Trustee, any accrued and unpaid fees, expenses
and indemnity payments due pursuant to the Indenture, but only to the extent
that such fees, expenses or indemnity payments have been outstanding for at
least sixty (60) days, such amounts to be paid from Available Amounts (after
giving effect to any reduction in Available Amounts described in clauses
(iii) through (vii) above);
          (ix) to the Owner Trustee, any accrued and unpaid fees, expenses and
indemnity payments due pursuant to the Trust Agreement, but only to the extent
that such fees, expenses or indemnity payments have been outstanding for at
least sixty (60) days, such amounts to be paid from Available Amounts (after
giving effect to any reduction in Available Amounts described in clauses
(iii) through (viii) above);
          (x) to the extent amounts are payable to a Currency Swap Counterparty
pursuant to a Currency Swap Agreement as described in Section 5.10, to such
Currency Swap Counterparty, except on any Distribution Date that occurs after
the Notes are accelerated, such amounts to be paid from Available Amounts (after
giving effect to any reduction in Available Amounts described in clauses
(iii) through (ix) above);
          (xi) to the Certificateholders, the Certificateholders’ Principal
Distributable Amount, such amounts to be paid from Available Amounts (after
giving effect to any reduction in Available Amounts described in clauses
(iii) through (x) above); and
          (xii) any Available Amounts remaining after giving effect to the
foregoing, to the Certificateholders.

41



--------------------------------------------------------------------------------



 



     (d) Notwithstanding the provisions of Section 5.06(c), after the occurrence
of an Event of Default that results in the acceleration of any Notes and unless
and until such acceleration has been rescinded, on each Distribution Date, the
Relevant Trustee shall make the following payments and distributions from the
Collection Account (after payment of the Supplemental Servicing Fee to the
extent not previously retained by the Servicer) in the following order of
priority and in the amounts set forth in the Servicer’s Certificate for such
Distribution Date; provided, however, that such payments and distributions shall
be made only from those funds deposited in the Collection Account for the
related Collection Period:
          (i) to the Servicer, from amounts on deposit in the Collection
Account, any payments in respect of Advances required to be reimbursed and to
the extent set forth in Section 5.04(b);
          (ii) to the Servicer, from amounts on deposit in the Collection
Account, any payments in respect of Nonrecoverable Advances required to be
reimbursed and to the extent set forth in Section 5.04(c);
          (iii) to the Servicer, from Available Amounts, the Base Servicing Fee
(including any unpaid Base Servicing Fees from one or more prior Collection
Periods);
          (iv) on a pro rata basis (based on the amounts distributable pursuant
to this clause to each Class of Noteholders), to the Class A-1 Noteholders, the
Noteholders’ Interest Distributable Amount for such Class, to the Class A-2
Noteholders, the Noteholders’ Interest Distributable Amount for such Class, to
the Class A-3 Noteholders, the Noteholders’ Interest Distributable Amount for
such Class, and to the Class A-4 Noteholders, the Noteholders’ Interest
Distributable Amount for such Class, such amounts to be paid from Available
Amounts (after giving effect to any reduction in Available Amounts described in
clause (iii) above;
          (v) to the Class A-1 Noteholders, until the total amount paid to such
Noteholders in respect of principal from the Closing Date is equal to the
Original Principal Amount for such Class of Notes, such amounts to be paid from
Available Amounts (after giving effect to any reduction in Available Amounts
described in clauses (iii) and (iv) above);
          (vi) to the Class A-2 Noteholders, the Class A-3 Noteholders, and the
Class A-4 Noteholders on a pro rata basis (based on the Outstanding Amount of
each Class), until the total amount paid to such Noteholders in respect of
principal from the Closing Date is equal to the Original Principal Amount for
such Class of Notes, such amounts to be paid from Available Amounts (after
giving effect to any reduction in Available Amounts described in clauses
(iii) through (v) above);
          (vii) to the Indenture Trustee, any accrued and unpaid fees, expenses
and indemnity payments due pursuant to the Indenture, but only to the extent
that such fees, expenses or indemnity payments have been outstanding for at
least sixty (60) days,

42



--------------------------------------------------------------------------------



 



such amounts to be paid from Available Amounts (after giving effect to any
reduction in Available Amounts described in clauses (iii) through (vi) above);
          (viii) to the Owner Trustee, any accrued and unpaid fees, expenses and
indemnity payments due pursuant to the Trust Agreement, but only to the extent
that such fees, expenses or indemnity payments have been outstanding for at
least sixty (60) days, such amounts to be paid from Available Amounts (after
giving effect to any reduction in Available Amounts described in clauses
(iii) through (vii) above);
          (ix) to the extent amounts are payable to a Currency Swap Counterparty
pursuant to a Currency Swap Agreement as described in Section 5.10, to such
Currency Swap Counterparty, such amounts to be paid from Available Amounts
(after giving effect to any reduction in Available Amounts described in clauses
(iii) through (viii) above);
          (x) on the Distribution Date on which the Notes have been paid in full
and on each Distribution Date thereafter, to the Certificateholders, until the
total amount paid to the Certificateholders in respect of principal from the
Closing Date is equal to the Original Certificate Balance, such amount to be
paid from Available Amounts (after giving effect to any reduction in Available
Amounts described in clauses (iii) through (ix) above); and
          (xi) any Available Amounts remaining after giving effect to the
foregoing, to the Certificateholders.
     (e) Notwithstanding the provisions of Sections 5.06(c) and 5.06(d), after
the occurrence of an Event of Default that results in the acceleration of any
Notes, on and after the date on which such acceleration has been rescinded, on
each Distribution Date, the Relevant Trustee shall make the following payments
and distributions from the Collection Account (after payment of the Supplemental
Servicing Fee to the extent not previously retained by the Servicer) in the
following order of priority and in the amounts set forth in the Servicer’s
Certificate for such Distribution Date; provided, however, that such payments
and distributions shall be made only from those funds deposited in the
Collection Account for the related Collection Period:
          (i) to the Servicer, from amounts on deposit in the Collection
Account, any payments in respect of Advances required to be reimbursed and to
the extent set forth in Section 5.04(b);
          (ii) to the Servicer, from amounts on deposit in the Collection
Account, any payments in respect of Nonrecoverable Advances required to be
reimbursed and to the extent set forth in Section 5.04(c);
          (iii) to the Servicer, from Available Amounts, the Base Servicing Fee
(including any unpaid Base Servicing Fees from one or more prior Collection
Periods);
          (iv) on a pro rata basis (based on the amounts distributable pursuant
to this clause to each Class of Noteholders), to the Class A-1 Noteholders, the
Noteholders’

43



--------------------------------------------------------------------------------



 



Interest Distributable Amount for such Class, to the Class A-2 Noteholders, the
Noteholders’ Interest Distributable Amount for such Class, to the Class A-3
Noteholders, the Noteholders’ Interest Distributable Amount for such Class, and
to the Class A-4 Noteholders, the Noteholders’ Interest Distributable Amount for
such Class, the Noteholders’ Interest Distributable Amount for such Class, such
amounts to be paid from Available Amounts (after giving effect to any reduction
in Available Amounts described in clause (iii) above);
          (v) to the Class A-1 Noteholders, until the total amount paid to such
Noteholders in respect of principal from the Closing Date is equal to the
Original Principal Amount for the Class A-1 Notes, such amounts to be paid from
Available Amounts (after giving effect to any reduction in Available Amounts
described in clauses (iii) and (iv) above);
          (vi) to the Class A-2 Noteholders, until the total amount paid to the
Class A-2 Noteholders in respect of principal from the Closing Date is equal to
the Original Principal Amount for the Class A-2 Notes, such amounts to be paid
from Available Amounts (after giving effect to any reduction in Available
Amounts described in clauses (iii) through (v) above);
          (vii) to the Class A-3 Noteholders, until the total amount paid to the
Class A-3 Noteholders in respect of principal from the Closing Date is equal to
the Original Principal Amount for the Class A-3 Notes, such amounts to be paid
from Available Amounts (after giving effect to any reduction in Available
Amounts described in clauses (iii) through (vi) above);
          (viii) to the Class A-4 Noteholders, until the total amount paid to
the Class A-4 Noteholders in respect of principal from the Closing Date is equal
to the Original Principal Amount for the Class A-4 Notes, such amounts to be
paid from Available Amounts (after giving effect to any reduction in Available
Amounts described in clauses (iii) through (vii) above);
          (ix) to the Indenture Trustee, any accrued and unpaid fees, expenses
and indemnity payments due pursuant to the Indenture, but only to the extent
that such fees, expenses or indemnity payments have been outstanding for at
least sixty (60) days, such amounts to be paid from Available Amounts (after
giving effect to any reduction in Available Amounts described in clauses
(iii) through (viii) above);
          (x) to the Owner Trustee, any accrued and unpaid fees, expenses and
indemnity payments due pursuant to the Trust Agreement, but only to the extent
that such fees, expenses or indemnity payments have been outstanding for at
least sixty (60) days, such amounts to be paid from Available Amounts (after
giving effect to any reduction in Available Amounts described in clauses
(iii) through (ix) above);
          (xi) to the extent amounts are payable to a Currency Swap Counterparty
pursuant to a Currency Swap Agreement as described in Section 5.10, to such
Currency Swap Counterparty, such amounts to be paid from Available Amounts

44



--------------------------------------------------------------------------------



 



(after giving effect to any reduction in Available Amounts described in clauses
(iii) through (x) above);
          (xii) on the Distribution Date on which the Notes have been paid in
full and on each Distribution Date thereafter, to the Certificateholders, until
the total amount paid to the Certificateholders in respect of principal from the
Closing Date is equal to the Original Certificate Balance, such amount to be
paid from Available Amounts (after giving effect to any reduction in Available
Amounts described in clauses (iii) through (xi) above); and
          (xiii) any Available Amounts remaining after giving effect to the
foregoing, to the Certificateholders.
     (f) For purposes of determining whether an Event of Default pursuant to
Section 5.01(b) of the Indenture has occurred, the amount of principal required
to be paid to the Holders of any Class of Notes on any Distribution Date is the
amount available to be paid thereto pursuant to Section 5.06(c); provided,
however, that (i) the Class A-1 Notes are required to be paid in full on or
before the Final Scheduled Distribution Date for such Class, meaning that the
Class A-1 Noteholders are entitled to have received on or before such date
payments in respect of principal in an aggregate amount equal to the Original
Principal Amount for such Class, together with all interest accrued thereon
through such date; (ii) the Class A-2 Notes are required to be paid in full on
or before the Final Scheduled Distribution Date for such Class, meaning that the
Class A-2 Noteholders are entitled to have received on or before such date
payments in respect of principal in an aggregate amount equal to the Original
Principal Amount for their related Class, together with all interest accrued
thereon through such date; (iii) the Class A-3 Notes are required to be paid in
full on or before the Final Scheduled Distribution Date for such Class, meaning
that the Class A-3 Noteholders are entitled to have received on or before such
date payments in respect of principal in an aggregate amount equal to the
Original Principal Amount for their related Class, together with all interest
accrued thereon through such date; and (iv) the Class A-4 Notes are required to
be paid in full on or before the Final Scheduled Distribution Date for such
Class, meaning that the Class A-4 Noteholders are entitled to have received on
or before such date payments in respect of principal in an aggregate amount
equal to the Original Principal Amount for their related Class, together with
all interest accrued thereon through such date.
     (g) Except with respect to the final payment upon retirement of a Note or
Certificate, the Servicer shall on each Distribution Date instruct the Relevant
Trustee to pay or distribute to each Securityholder of record on the related
Record Date by check mailed to such Securityholder at the address of such Holder
appearing in the Certificate Register or Note Register, as the case may be (or,
if DTC, its nominee or a Clearing Agency is the relevant Holder, by wire
transfer of immediately available funds or pursuant to other arrangements), the
amount to be paid or distributed to such Securityholder pursuant to such
Holder’s Note or Certificate. With respect to the final payment upon retirement
of a Note or Certificate, the Servicer shall on the relevant final Distribution
Date instruct the Relevant Trustee to pay or distribute the amounts due

45



--------------------------------------------------------------------------------



 



thereon only upon delivery for cancellation of the certificate representing such
Note or Certificate in accordance with the Indenture or the Trust Agreement, as
the case may be.
SECTION 5.07 Reserve Account.
     (a) In order to assure that certain amounts will be available to make
required payments to Noteholders, the Seller will, pursuant to the Securities
Account Control Agreement, establish and maintain with the Securities
Intermediary a segregated trust account (the “Reserve Account”) in the name of
the Indenture Trustee which will include the money and other property deposited
and held therein pursuant to Section 5.06 and this Section 5.07. On or prior to
the Closing Date, the Seller shall deposit an amount equal to the Reserve
Account Initial Deposit into the Reserve Account. As, and to the extent, set
forth in Section 5.06(c), the Relevant Trustee will deposit Available Amounts
into the Reserve Account on each Distribution Date as provided in the Servicer’s
Certificate, until the amount on deposit therein equals the Specified Reserve
Account Balance. On each Distribution Date, to the extent that amounts in the
Collection Account and/or Available Amounts, as the case may be, are
insufficient to fully fund the payments and distributions described in clauses
(i) through (vi) of Section 5.06(c), clauses (i) through (vi) of
Section 5.06(d), or clauses (i) through (viii) of Section 5.06(e), the Relevant
Trustee will withdraw amounts then on deposit in the Reserve Account, up to the
amounts of any such deficiencies, and deposit such amounts into the Collection
Account for application pursuant to such clauses. On each Distribution Date, as
provided in the Servicer’s Certificate, the Relevant Trustee will release to the
Seller any amounts remaining on deposit in the Reserve Account in excess of the
Specified Reserve Account Balance. Upon the payment in full of the Notes under
the Indenture, as directed in writing by the Servicer, the Relevant Trustee will
release to the Seller any amounts remaining on deposit in the Reserve Account,
and all rights to the Reserve Account and all other collateral registered or
held therein shall revert to the Seller in accordance with the Securities
Account Control Agreement. Upon any such distribution to the Seller, the Issuer,
the Owner Trustee, the Certificateholders, the Indenture Trustee, the
Noteholders and the Relevant Trustee will have no further rights in, or claims
to, such amounts.
     (b) All amounts held in the Reserve Account shall be invested by the
Relevant Trustee, as directed in writing by the Servicer, in Eligible
Investments; provided that if (x) the Servicer shall have failed to give
investment directions for any funds on deposit in the Reserve Account to the
Indenture Trustee by 5:00 p.m. Eastern Time (or such other time as may be agreed
by the Servicer and the Indenture Trustee) on any Business Day, or (y) a Default
or Event of Default shall have occurred and be continuing with respect to the
Notes but the Notes shall not have been declared due and payable pursuant to the
Indenture, or (z) the Notes shall have been declared due and payable following
an Event of Default, but amounts collected or receivable from the Trust Estate
are being applied pursuant to Section 5.05 of the Indenture as if there had not
been such a declaration, then the Indenture Trustee shall, to the fullest extent
practicable, invest and reinvest funds in the Reserve Account in one or more
Eligible Investments specified in clauses (i), (iv) or (vi) of the definition of
Eligible Investments. All such Eligible Investments shall mature not later than
the Business Day preceding the next Distribution Date, in such manner that such
amounts invested shall be available to make the required deposits on the

46



--------------------------------------------------------------------------------



 



Distribution Date; provided that if permitted by the Rating Agencies, monies on
deposit therein may be invested in Eligible Investments that mature later than
the Business Day preceding the next Distribution Date. The Servicer will not
direct the Relevant Trustee to make any investment of any funds or to sell any
investment held in the Reserve Account unless the security interest granted and
perfected in such account will continue to be perfected in such investment or
the proceeds of such sale, in either case without any further action by any
Person, and, in connection with any direction to the Relevant Trustee to make
any such investment or sale, if requested by the Relevant Trustee, the Servicer
shall deliver to the Relevant Trustee an Opinion of Counsel, acceptable to the
Relevant Trustee, to such effect. Earnings, if any, on investment of funds in
the Reserve Account shall be paid to the Seller, and losses and any investment
expenses shall be charged against the funds on deposit therein. The Relevant
Trustee shall incur no liability for the selection of investments or for losses
thereon absent its own negligence or willful misfeasance. The Relevant Trustee
shall have no liability in respect of losses incurred as a result of the
liquidation of any investment prior to its stated maturity date or the failure
of the Servicer to provide timely written investment directions.
     (c) Subject to the right of the Relevant Trustee to make withdrawals
therefrom, as directed by the Servicer, for the purposes and in the amounts set
forth in Section 5.06 and 5.07(a), the Reserve Account and all funds held
therein shall be the property of the Seller and not the property of the Issuer,
the Owner Trustee or the Indenture Trustee. The Issuer, the Owner Trustee, the
Seller and the Indenture Trustee will treat the Reserve Account, all funds
therein and all net investment income with respect thereto as assets of the
Seller for federal income tax and all other purposes.
     (d) The Seller hereby grants to the Owner Trustee and the Indenture Trustee
for the benefit of the Noteholders a security interest in the Reserve Account
and all funds (including Eligible Investments) in the Reserve Account (including
the Reserve Account Initial Deposit) and the proceeds thereof to secure the
payment of interest on and principal of the Notes, and the Owner Trustee and the
Indenture Trustee shall have all of the rights of a secured party under the UCC
with respect thereto; provided that all income from the investment of funds in
the Reserve Account, and the right to receive such income are retained by the
Seller and are not transferred, assigned or otherwise conveyed hereunder. If for
any reason the Reserve Account is no longer an Eligible Deposit Account, the
Relevant Trustee shall promptly cause the Reserve Account to be moved to another
institution or otherwise changed so that the Reserve Account becomes an Eligible
Deposit Account.
     (e) Neither the Owner Trustee nor the Indenture Trustee shall enter into
any subordination or intercreditor agreement with respect to the Reserve
Account.
SECTION 5.08 Statements to Certificateholders and Noteholders.
     (a) On each Distribution Date, the Indenture Trustee shall include with
each distribution to each Noteholder and the Owner Trustee shall include with
each distribution to each Certificateholder a statement (which statement shall
also be provided to each Rating Agency) based on information in the Servicer’s
Certificate furnished

47



--------------------------------------------------------------------------------



 



pursuant to Section 4.08, setting forth for the Collection Period relating to
such Distribution Date the following information:
          (i) the amount of the payment allocable to the principal amount of
each Class of Notes and to the Certificate Balance;
          (ii) the amount of the payment allocable to interest on or with
respect to each Class of Notes;
          (iii) the YSOC Amount;
          (iv) the Pool Balance as of the close of business on the last day of
the related Collection Period;
          (v) the Adjusted Pool Balance as of the close of business on the last
day of the related Collection Period;
          (vi) the amount of the Base Servicing Fee paid to the Servicer with
respect to the related Collection Period, the amount of any unpaid Base
Servicing Fees and the change in such amount from that of the prior Distribution
Date and the amount of the Supplemental Servicing Fee, if any, paid to the
Servicer with respect to the related Collection Period;
          (vii) the Noteholders’ Interest Carryover Shortfall and the
Noteholders’ Principal Carryover Shortfall, if any, with respect to each Class
of Notes, and the change in such amounts from the preceding Distribution Date;
          (viii) the Outstanding Amount, the Note Factor and the Note Pool
Factor with respect to each Class of Notes, and the Certificate Balance, the
Certificate Factor and the Certificate Pool Factor with respect to the
Certificates, in each case after giving effect to all payments in respect of
principal on such Distribution Date;
          (ix) the amount of Advances made in respect of the Receivables during
the related Collection Period and the amount of unreimbursed Advances on such
Distribution Date;
          (x) the balance of the Reserve Account on such Distribution Date,
after giving effect to changes thereto on such Distribution Date and the amount
of such changes;
          (xi) the amount of defaults and net losses on the Receivables for the
related Collection Period;
          (xii) the number of delinquencies on the Receivables as a percentage
of the number of Receivables;

48



--------------------------------------------------------------------------------



 



          (xiii) the amount of the currency swap payments and the currency swap
termination payments, if any, due to the Currency Swap Counterparty under the
Currency Swap Agreement described in Section 5.10;
          (xiv) any material change in practices with respect to charge-offs,
collection and management of delinquent Receivables, and the effect of any grace
period, re-aging, re-structuring, partial payments or other practices on
delinquency and loss experience;
          (xv) any material modifications, extensions or waivers to Receivables
terms, fees, penalties or payments during the Collection Period;
          (xvi) any material breaches of representations, warranties or
covenants contained in the Receivables;
          (xvii) any new issuance of notes or other securities backed by the
Receivables; and
          (xviii) any material change in the underwriting, origination or
acquisition of Receivables.
     (b) Copies of such statements may be obtained by the Certificateholders or
the Note Owners from the Owner Trustee or the Indenture Trustee, as the case may
be, by a request in writing. The Owner Trustee or the Indenture Trustee, as the
case may be, shall provide such copies promptly after such requests.
     (c) No disbursements shall be made directly by the Servicer to a
Noteholder, and the Servicer shall not be required to maintain any investor
record relating to the posting of disbursements or otherwise.
     SECTION 5.09 Net Deposits. So long as NMAC is the Servicer, the Servicer
(in whatever capacity) may make the remittances pursuant to Sections 5.02 and
5.05 above net of amounts to be distributed to the Servicer (in whatever
capacity) pursuant to Section 5.06. Accounts between the Seller and the Servicer
will be adjusted accordingly. Nonetheless, the Servicer shall account for all of
the above described remittances and distributions (except for the Supplemental
Servicing Fee to the extent that the Servicer is entitled to retain such
amounts) in the Servicer’s Certificate as if the amounts were deposited and/or
transferred separately.
     SECTION 5.10 Currency Swap Agreement. Pursuant to the Trust Agreement, the
Issuer may, from time to time, as directed by the Certificateholders by means of
notice to the Administrator, enter into a Currency Swap Agreement with a
Currency Swap Counterparty to swap amounts payable to Certificateholders from
U.S. dollars to Japanese yen; provided, that (1) at the time the Issuer enters
into the Currency Swap Agreement, the Rating Agencies have confirmed the
then-existing ratings of the Notes, and (2) any payments to the Currency Swap
Counterparty (including termination payments) are payable only from amounts that
are otherwise payable to the Certificateholders. Any payments received by the
Issuer from the Currency Swap Counterparty under such a Currency Swap Agreement
shall not be deposited in the Collection Account and shall be paid by the
Indenture Trustee directly to or to the order of the

49



--------------------------------------------------------------------------------



 



Certificateholders on the related Distribution Date. In connection with
executing any such Currency Swap Agreement, the Issuer, Indenture Trustee, Owner
Trustee, Seller and Servicer will enter into an amendment to this Sale and
Servicing Agreement, subject to Section 10.01 in a form approved by the
Certificateholders, that will specify the creation of any necessary accounts and
modifications of any provisions hereof to the extent necessary or appropriate to
effectuate the intention of such Currency Swap Agreement.
ARTICLE VI
The Seller
     SECTION 6.01 Representations of Seller. The Seller makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.
     (a) Organization and Good Standing. The Seller has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, with corporate power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted, and had at all relevant times, and has, corporate power,
authority and legal right to acquire and own the Receivables. The location of
the Seller’s chief executive office is in Franklin, Tennessee.
     (b) Due Qualification. The Seller is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of property
or the conduct of its business shall require such qualifications and where the
failure to so qualify would have a material adverse effect on the ability of the
Seller to perform its obligations under this Agreement.
     (c) Power and Authority. The Seller has the corporate power and authority
to execute and deliver this Agreement and to carry out its terms. The Seller has
full power and authority to sell and assign the property to be sold and assigned
to and deposited as part of the Owner Trust Estate, and has duly authorized such
sale and assignment to the Trust by all necessary corporate action; and the
execution, delivery and performance of this Agreement has been duly authorized
by the Seller by all necessary corporate action.
     (d) Valid Sale; Binding Obligations. This Agreement evidences a valid sale,
transfer and assignment of the Receivables, enforceable against creditors of and
purchasers from the Seller (other than a good faith purchaser for value in the
ordinary course of business who takes actual possession of one or more
Receivables); and this Agreement is a legal, valid and binding obligation of the
Seller enforceable in accordance with its terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles.

50



--------------------------------------------------------------------------------



 



     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the certificate of
incorporation or by-laws of the Seller, or any indenture, agreement or other
instrument to which the Seller is a party or by which it shall be bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than the Basic Documents); nor violate any law or, to the best of the
Seller’s knowledge, any order, rule or regulation applicable to the Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over the Seller or its
properties; which breach, default, conflict, Lien or violation in any case would
have a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement.
     (f) No Proceedings. There are no proceedings or investigations pending, or,
to the best of the Seller’s knowledge, threatened, before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Seller or its properties: (i) asserting the invalidity of
this Agreement, the Trust Agreement, the Indenture, the Securities Account
Control Agreement, the Certificates or the Notes; (ii) seeking to prevent the
issuance of the Certificates, or the Notes or the consummation of any of the
transactions contemplated by this Agreement, the Trust Agreement, the Indenture,
the Securities Account Control Agreement; (iii) seeking any determination or
ruling that would materially and adversely affect the performance by the Seller
of its obligations under, or the validity or enforceability of, this Agreement,
the Trust Agreement, the Indenture, the Securities Account Control Agreement,
the Certificates or the Notes; or (iv) relating to the Seller and that would
adversely affect the federal or any state income tax attributes of the Issuer,
the Certificates or the Notes.
SECTION 6.02 Additional Covenants of the Seller.
     (a) The Seller agrees with the Certificateholders, the Note Owners and each
Rating Agency that the Seller shall not issue any securities or deposit assets
into a trust that issues any securities, the issuance of which could reasonably
be expected to materially and adversely affect the rating of any Class of Notes,
unless the Rating Agency Condition with respect to such issuance shall have been
satisfied; provided that, the issuance of another series of certificates or
notes pursuant to agreements with terms substantially similar to the terms of
the Basic Documents shall not be deemed to materially and adversely affect the
ratings on the Notes.
     (b) The Seller shall not do any of the following actions unless the Rating
Agency Condition with respect to such action shall have been satisfied:
     (1) engage in any business or activity other than those set forth in
Article Three of the Seller’s Certificate of Incorporation, as amended;
     (2) incur any indebtedness, or assume or guaranty any indebtedness of any
other entity, other than (A) any indebtedness incurred in connection with the

51



--------------------------------------------------------------------------------



 



issuance of any certificates or notes (as defined in the Seller’s Certificate of
Incorporation), provided that any such future indebtedness incurred in
connection with the issuance of any certificates or notes must be rated at least
with the same ratings given the outstanding certificates or notes secured or
supported by assets acquired by the Seller from NMAC by each nationally
recognized statistical rating organization that has rated such outstanding
certificates or notes or, prior to the issuing of such future indebtedness
incurred in connection with such certificates or notes, the Rating Agency
Condition with respect to the issuance of such future indebtedness shall have
been satisfied; and (B) (i) any indebtedness to NMAC or any of its Affiliates
incurred in connection with the acquisition of receivables, which indebtedness
shall be fully subordinated (and which shall provide for payment only after
payment in respect of all outstanding rated debt) and nonrecourse against any
assets of the Seller other than the assets pledged to secure such indebtedness,
(ii) such indebtedness does not constitute a claim against the Seller in the
event the assets pledged to secure such indebtedness are insufficient to pay
such indebtedness, (iii) holders of such indebtedness agree that they have no
rights in any assets of the Seller other than the assets pledged to secure such
indebtedness, and (iv) to the extent that any holder of such indebtedness is
deemed to have any interest in any assets of the Seller other than the assets
pledged to secure such indebtedness, holders of such indebtedness agree that
their interest is subordinate to claims or rights of holders of other
indebtedness issued by the Seller, and that such agreement constitutes a
subordination agreement for purposes of Section 510(a) of the Bankruptcy Code;
     (3) dissolve or liquidate, in whole or in part, consolidate or merge with
or into any other entity or convey or transfer its properties and assets
substantially as an entirety to any entity, unless:
          (i) the entity (if other than the Seller) formed or surviving the
consolidation or merger or which acquires the properties and assets of the
Seller is organized and existing under the laws of the State of Delaware,
expressly assumes the due and punctual payment of all obligations of the Seller,
including those obligations of the Seller under this Agreement and the Basic
Documents, and has a Certificate of Incorporation containing provisions
identical to the provisions of Article Three, Article Four and Article Fifteen
of the Seller’s Certificate of Incorporation, as amended;
          (ii) immediately after giving effect to the transaction, no default or
event of default has occurred and is continuing under any indebtedness of the
Seller or any agreements relating to such indebtedness;
          (iii) the entity (if other than the Seller) formed or surviving the
consolidation or merger or which acquires the properties and assets of the
Seller agrees that (i) it shall maintain its funds or assets as identifiable and
not commingle its funds or assets with those of any direct or ultimate parent of
such entity and pay from its assets all obligations and indebtedness of any kind
incurred by it, (ii) it shall maintain bank accounts, corporate records and
books of

52



--------------------------------------------------------------------------------



 



account separate from those of any direct or ultimate parent of such entity and
(iii) the business affairs of such entity will be managed by or under the
direction of its board of directors and it will conduct its business from an
office space separate from any direct or ultimate parent of such entity; and
          (iv) the Rating Agency Condition with respect to any such transaction
shall have been satisfied;
     (4) without the affirmative vote of 100% of the members of the board of
directors of the Seller, institute proceedings to be adjudicated bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against it, or file a petition seeking or consent to reorganization or relief
under any applicable federal or state law relating to bankruptcy, or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the corporation or all or substantially all of its
property, or make any assignment for the benefit of creditors;
     (5) cease to have an “Independent Director,” as defined in the Seller’s
charter;
     (6) without the affirmative vote of at least one “Independent Director,” as
defined in the Seller’s charter, enter into any transactions with the Servicer
not in the ordinary course of business; or
     (7) modify any provision of the “Restricted Articles,” as defined in the
Seller’s Certificate of Incorporation, of the Seller’s Certificate of
Incorporation, as amended, in any material respect.
     SECTION 6.03 Liability of Seller; Indemnities. The Seller shall be liable
in accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement.
     (a) The Seller shall indemnify, defend and hold harmless the Trust, the
Owner Trustee, the Indenture Trustee from and against any taxes that may at any
time be asserted against any such Person with respect to, as of the date hereof,
the sale of the Receivables to the Trust or the issuance and original sale of
the Notes and the Certificates, including any sales, gross receipts, general
corporation, tangible personal property, privilege or license taxes and any and
all other taxes levied or assessed upon the Issuer or upon all or any part of
the Trust Estate (but, in the case of the Trust, not including any taxes
asserted with respect to ownership of the Receivables or federal or other income
taxes arising out of the transactions contemplated by this Agreement and the
Basic Documents) and costs and expenses in defending against the same. Without
limiting the generality of the foregoing, if a tax is levied or assessed upon
the Issuer or upon all or any part of the Trust Estate under HB3, which tax
becomes due and payable after the Closing Date, the Seller shall pay such tax
(or cause such tax to be paid) to the applicable taxing authority on behalf of
the Issuer. Notwithstanding anything to the contrary contained herein, nothing
in this Agreement should be read to imply that the

53



--------------------------------------------------------------------------------



 



Issuer is doing business in Texas, has sufficient nexus with Texas in order for
HB3 to apply to the Issuer or is otherwise subject to the tax described in HB3.
     (b) The Seller shall indemnify, defend and hold harmless the Owner Trustee
and the Indenture Trustee, the Trust, the Certificateholders and the Noteholders
from and against any loss, liability or expense incurred by reason of (i) the
Seller’s willful misfeasance, bad faith or negligence in the performance of its
duties under this Agreement, or by reason of reckless disregard of its
obligations and duties under this Agreement, and (ii) the Seller’s or the
Issuer’s violation of federal or state securities laws in connection with the
registration or the sale of the Certificates and the Notes.
     Indemnification under this Section 6.03 shall survive the termination of
this Agreement and shall include reasonable fees and expenses of counsel and
expenses of litigation. If the Seller shall have made any indemnity payment to
any Person entitled thereto pursuant to this Section 6.03 and such Person
thereafter shall collect any of such amounts from others, such Person shall
promptly repay such amounts to the Seller, without interest (except to the
extent the recipient collects interest from others).
     Promptly after receipt by a party indemnified under this Section 6.03 (for
purposes of this paragraph, an “Indemnified Party”) of notice of the
commencement of any action, such Indemnified Party will, if a claim is to be
made in respect thereof against the Seller under this Section 6.03, notify the
Seller of the commencement thereof. If any such action is brought against any
Indemnified Party under this Section 6.03 and it notifies the Seller of the
commencement thereof, the Seller will assume the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party (who may, unless there is, as
evidenced by an Opinion of Counsel to the Indemnified Party stating that there
is, a conflict of interest, be counsel to the Seller), and the Seller will not
be liable to such Indemnified Party under this Section 6.03 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, other than reasonable costs of investigation. The
obligations set forth in this Section 6.03 shall survive the termination of this
Agreement or the resignation or removal of the Owner Trustee or the Indenture
Trustee and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Seller shall have made any indemnity payments pursuant to
this Section 6.03 and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person shall promptly
repay such amounts to the Seller, without interest (except to the extent
received by such Person).
     The Seller is only required to pay any indemnity payments pursuant to this
Section 6.03 to the extent funds are available after making the required monthly
distributions in connection with any Public ABS Transaction for which the
Seller, or any United States Affiliate thereof, acts as a depositor or to the
extent it receives additional funds designated for such purposes. Additionally,
no indemnity payments pursuant to this Section 6.03 shall constitute a claim (as
defined by the Bankruptcy Code) against the Seller or recourse to the Seller
except to the extent funds are available to the Seller as described herein.
     SECTION 6.04 Merger or Consolidation of, or Assumption of the Obligations
of, Seller. Subject to Section 6.02, any Person (i) into which the Seller may be
merged or consolidated, (ii) resulting from any merger, conversion or
consolidation to which the Seller shall be a party,

54



--------------------------------------------------------------------------------



 



(iii) succeeding to the business of the Seller or (iv) that is a corporation
more than 50% of the voting stock of which is owned directly or indirectly by
Nissan, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Seller under this Agreement, will
be the successor to the Seller under this Agreement without the execution or
filing of any document or any further act on the part of any of the parties to
this Agreement; provided, however, that (x) immediately after giving effect to
such transaction, no representation or warranty made pursuant to Section 6.01
shall have been breached and no Servicer Default, and no event that, after
notice or lapse of time, or both, would become a Servicer Default, shall have
occurred and be continuing, (y) the Seller shall have delivered to the Owner
Trustee and the Indenture Trustee an Officer’s Certificate stating that such
consolidation, merger or succession and such agreement or assumption comply with
this Section 6.04 and that all conditions precedent, if any, provided for in
this Agreement relating to such transaction have been complied with and (z) the
Seller shall have delivered to the Owner Trustee and the Indenture Trustee an
Opinion of Counsel either (A) stating that, in the opinion of such counsel,
based on customary qualifications and assumptions, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary fully to perfect the interest of the Issuer and the Indenture
Trustee, respectively, in the Receivables, and reciting the details of such
filings, or (B) stating that, in the opinion of such counsel, no such action
shall be necessary to preserve and protect such interest. The Seller shall
provide notice of any merger, consolidation or succession pursuant to this
Section 6.04 to each Rating Agency. Notwithstanding anything herein to the
contrary, the execution of the foregoing agreement of assumption and compliance
with clauses (x), (y) and (z) above shall be conditions to the consummation of
the transactions referred to in clauses (i), (ii), (iii) or (iv) above.
     SECTION 6.05 Limitation on Liability of Seller and Others.
     (a) Neither the Seller nor any of the directors, officers, employees or
agents of the Seller shall be under any liability to the Trust, the
Certificateholders or the Noteholders, except as provided under this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement or for errors in judgment; provided, however, that this provision
shall not protect the Seller or any such person against any liability that would
otherwise be imposed by reason of willful misfeasance, bad faith or negligence
in the performance of duties or by reason of reckless disregard of obligations
and duties under this Agreement. The Seller and any director, officer, employee
or agent of the Seller may rely in good faith on the advice of counsel or on any
document of any kind, prima facie properly executed and submitted by any Person
respecting any matters arising under this Agreement.
     (b) The Seller shall not be under any obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may cause it to incur any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of this Agreement and
the rights and duties of the parties to this Agreement and the interests of the
Certificateholders and the Noteholders under this Agreement. In such event, the
legal expenses and costs of such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Servicer, and the Servicer will
not be entitled to be reimbursed therefor.

55



--------------------------------------------------------------------------------



 



     SECTION 6.06 Seller May Own Certificates or Notes. The Seller and any
Affiliate of the Seller may in its individual or any other capacity become the
owner or pledgee of Certificates or Notes with the same rights as it would have
if it were not the Seller or an Affiliate thereof, except as otherwise provided
in the Basic Documents. Certificates or Notes so owned by or pledged to the
Seller or such controlling or commonly controlled Person shall have an equal and
proportionate benefit under the provisions of this Agreement, without
preference, priority or distinction as among all of the Certificates or the
Notes, as the case may be, except as otherwise expressly provided in the Basic
Documents.
ARTICLE VII
The Servicer
     SECTION 7.01 Representations of Servicer. The Servicer makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Receivables. The representations speak as of the execution and delivery of this
Agreement and as of the Closing Date and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.
     (a) Organization and Good Standing. The Servicer is duly organized and is
validly existing as a corporation in good standing under the laws of the state
of its incorporation, with corporate power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted, and had at all relevant times, and has,
corporate power, authority and legal right to acquire, own, sell and service the
Receivables and to hold the Receivable Files as custodian on behalf of the Trust
and the Indenture Trustee. The location of the Servicer’s chief executive office
is in Franklin, Tennessee.
     (b) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of property
or the conduct of its business relating to the servicing of the Receivables as
required by this Agreement shall require such qualifications and where the
failure to so qualify would have a material adverse effect on the ability of the
Servicer to perform its obligations under this Agreement.
     (c) Power and Authority. The Servicer has the power and authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement have been duly authorized
by the Servicer by all necessary corporate action.
     (d) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Servicer enforceable in accordance with its terms,
subject to the effect of bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
equitable principles.
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any

56



--------------------------------------------------------------------------------



 



breach of any of the terms and provisions of, nor constitute (with or without
notice or lapse of time) a default under, the articles of incorporation or
by-laws of the Servicer, or any indenture, agreement or other instrument to
which the Servicer is a party or by which it shall be bound; nor result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than the Basic
Documents); nor violate any law or any order, rule or regulation applicable to
the Servicer of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Servicer or its properties; which breach, default, conflict, Lien or
violation in any case would have a material adverse effect on the ability of the
Seller to perform its obligations under this Agreement.
     (f) No Proceedings. There are no proceedings or investigations pending, or,
to the best of the Servicer’s knowledge, threatened, before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or its properties: (i) asserting the
invalidity of this Agreement, the Trust Agreement, the Indenture, the Purchase
Agreement, the Certificates or the Notes; (ii) seeking to prevent the issuance
of the Certificates or the Notes or the consummation of any of the transactions
contemplated by this Agreement, the Trust Agreement, the Indenture or the
Purchase Agreement; (iii) seeking any determination or ruling that would
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement, the
Trust Agreement, the Indenture, the Purchase Agreement, the Certificates or the
Notes; or (iv) relating to the Servicer and that would adversely affect the
federal or any state income tax attributes of the Certificates or the Notes.
     SECTION 7.02 Indemnities of Servicer. The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement:
     (a) The Servicer shall defend, indemnify and hold harmless the Owner
Trustee, the Indenture Trustee, the Trust, the Certificateholders and the
Noteholders from and against any and all costs, expenses, losses, damages,
claims and liabilities (collectively, “Damages”) arising out of or resulting
from the use, ownership or operation by the Servicer or any of its Affiliates
(other than the Trust) of a Financed Vehicle.
     (b) The Servicer shall indemnify, defend and hold harmless the Owner
Trustee, the Indenture Trustee, the Trust, the Certificateholders and the
Noteholders from and against any and all Damages to the extent that such Damage
arose out of, or was imposed upon, the Owner Trustee, the Indenture Trustee, the
Trust, the Certificateholders or the Noteholders through the negligence, willful
misfeasance or bad faith of the Servicer in the performance of its duties under
this Agreement or by reason of reckless disregard of its obligations and duties
under this Agreement.
     (c) The Servicer shall compensate, reimburse and indemnify, defend and hold
harmless the Owner Trustee and the Indenture Trustee from and against all
Damages arising out of or incurred in connection with the acceptance or
performance of the trusts and duties herein contained

57



--------------------------------------------------------------------------------



 



(and as provided in Section 6.07 of the Indenture and Sections 7.01(e), 8.01,
8.02 and 11.12 of the Amended and Restated Trust Agreement), except to the
extent that such Damage: (i) shall be due to the willful misfeasance, bad faith,
or negligence (except for errors in judgment) of the Owner Trustee or the
Indenture Trustee, as the case may be; (ii) relates to any tax other than the
taxes with respect to which the Seller shall be required to indemnify the Owner
Trustee or the Indenture Trustee; (iii) shall arise from the breach by the Owner
Trustee or the Indenture Trustee of any of their respective representations or
warranties set forth in the Basic Documents; (iv) shall be one as to which the
Seller is required to indemnify the Owner Trustee or the Indenture Trustee and
as to which such Person has received payment of indemnity from the Seller; or
(v) shall arise out of or be incurred in connection with the performance by the
Indenture Trustee of the duties of Successor Servicer hereunder.
     Promptly after receipt by a party indemnified under this Section 7.02 (for
purposes of this paragraph, an “Indemnified Party”) of notice of the
commencement of any action, such Indemnified Party will, if a claim in respect
thereof is to be made against the Servicer under this Section 7.02, notify the
Servicer of the commencement thereof. If any such action is brought against any
Indemnified Party under this Section 7.02 and it notifies the Servicer of the
commencement thereof, the Servicer will assume the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party (who may, unless there is, as
evidenced by an Opinion of Counsel to the Indemnified Party stating that there
is, a conflict of interest, be counsel to the Servicer), and the Servicer will
not be liable to such Indemnified Party under this Section 7.02 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof, other than reasonable costs of investigation. The
obligations set forth in this Section 7.02 shall survive the termination of this
Agreement or the resignation or removal of the Servicer, the Owner Trustee or
the Indenture Trustee and shall include reasonable fees and expenses of counsel
and expenses of litigation. If the Servicer shall have made any indemnity
payments pursuant to this Section 7.02 and the Person to or on behalf of whom
such payments are made thereafter collects any of such amounts from others, such
Person shall promptly repay such amounts to the Servicer, without interest
(except to the extent received by such Person).
     Indemnification under this Section 7.02 by NMAC (or any successor thereto
pursuant to Section 7.03) as Servicer, with respect to the period such Person
was the Servicer, shall survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Servicer shall have made any indemnity payments pursuant
to this Section 7.02 and the recipient thereafter collects any of such amounts
from others, the recipient shall promptly repay such amounts to the Servicer,
without interest (except to the extent the recipient collects interest from
others).
     SECTION 7.03 Merger or Consolidation of, or Assumption of the Obligations
of, Servicer. Any Person (i) into which the Servicer may be merged or
consolidated, (ii) resulting from any merger, conversion or consolidation to
which the Servicer shall be a party, (iii) succeeding to the business of the
Servicer, or (iv) so long as NMAC acts as Servicer, that is a corporation more
than 50% of the voting stock of which is owned directly or indirectly by Nissan,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Servicer under this Agreement, will be the
successor to the

58



--------------------------------------------------------------------------------



 



Servicer under this Agreement without the execution or filing of any paper or
any further act on the part of any of the parties to this Agreement; provided,
however, that (x) immediately after giving effect to such transaction, no
Servicer Default, and no event which, after notice or lapse of time, or both,
would become a Servicer Default, shall have occurred and be continuing, (y) the
Servicer shall have delivered to the Owner Trustee and the Indenture Trustee an
Officer’s Certificate stating that such consolidation, merger or succession and
such agreement of assumption comply with this Section 7.03 and that all
conditions precedent provided for in this Agreement relating to such transaction
have been complied with and (z) the Servicer shall have delivered to the Owner
Trustee and the Indenture Trustee an Opinion of Counsel either (A) stating that,
in the opinion of such counsel, based on customary qualifications and
assumptions, all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary fully to preserve and
protect the interest of the Issuer and the Indenture Trustee in the Receivables,
and reciting the details of such filings, or (B) stating that, in the opinion of
such counsel, no such action shall be necessary to perfect such interest. The
Servicer shall provide notice of any merger, consolidation or succession
pursuant to this Section 7.03 to each Rating Agency. Notwithstanding anything
herein to the contrary, the execution of the foregoing agreement of assumption
and compliance with clauses (x), (y) and (z) above shall be conditions to the
consummation of the transactions referred to in clauses (i), (ii), (iii) or (iv)
above.
     SECTION 7.04 Limitation on Liability of Servicer and Others.
     (a) Neither the Servicer nor any of the directors, officers, employees or
agents of the Servicer shall be under any liability to the Trust, the
Certificateholders or the Noteholders, except as provided under this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such person against any liability that
would otherwise be imposed by reason of willful misfeasance, bad faith or
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties under this Agreement. The Servicer and any director,
officer, employee or agent of the Servicer may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising under this Agreement.
     (b) Except as provided in this Agreement, the Servicer shall not be under
any obligation to appear in, prosecute or defend any legal action that shall not
be incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may cause it to incur any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of the Basic Documents
and the rights and duties of the parties to the Basic Documents and the
interests of the Certificateholders under this Agreement and the Noteholders
under the Indenture. In such event, the legal expenses and costs of such action
and any liability resulting therefrom shall be expenses, costs and liabilities
of the Servicer, and the Servicer will not be entitled to be reimbursed
therefor.
     SECTION 7.05 NMAC Not To Resign as Servicer. Subject to the provisions of
Section 7.03, NMAC shall not resign from the obligations and duties hereby
imposed on it as Servicer

59



--------------------------------------------------------------------------------



 



under this Agreement except upon determination that the performance of its
duties under this Agreement shall no longer be permissible under applicable law.
Notice of any such determination permitting the resignation of NMAC shall be
communicated to the Owner Trustee and the Indenture Trustee at the earliest
practicable time (and, if such communication is not in writing, shall be
confirmed in writing at the earliest practicable time), and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered to the Owner Trustee and the Indenture Trustee concurrently with or
promptly after such notice. No such resignation shall become effective until the
Indenture Trustee or a Successor Servicer shall (i) have taken the actions
required by Section 8.01 of this Agreement to effect the termination of the
responsibilities and rights of the predecessor Servicer under this Agreement,
including the transfer to the Successor Servicer for administration by it of all
cash amounts that shall at the time be held by the predecessor Servicer for
deposit, or shall thereafter be received with respect to a Receivable and the
delivery of the Receivable Files, and the related accounts and records
maintained by the Servicer, (ii) have assumed the responsibilities and
obligations of NMAC as Servicer under this Agreement in accordance with
Section 8.02 of this Agreement (other than the initial Servicer’s obligation to
make Advances), and (iii) become the Administrator under the Administration
Agreement in accordance with Section 8 of such Agreement.
ARTICLE VIII
Default
     SECTION 8.01 Servicer Default. If any one of the following events (a
“Servicer Default”) shall occur and be continuing:
     (a) any failure by the Servicer (or the Seller, so long as NMAC is the
Servicer) to deliver to the Relevant Trustee for deposit in any of the Accounts
any required payment or to direct the Relevant Trustee to make any required
distributions therefrom, which failure continues unremedied for a period of
three Business Days after (i) receipt by the Servicer (or the Seller, so long as
NMAC is the Servicer) of written notice of such failure given by the Owner
Trustee or the Indenture Trustee, (ii) receipt by the Servicer (or the Seller,
so long as NMAC is the Servicer), the Owner Trustee or the Indenture Trustee of
written notice of such failure given by Holders of Notes evidencing not less
than 25% of the Outstanding Amount, or (iii) discovery of such failure by any
officer of the Servicer;
     (b) any failure by the Servicer (or the Seller, as long as NMAC is the
Servicer) to duly observe or perform in any material respect any other covenants
or agreements of the Servicer (or the Seller, as long as NMAC is the Servicer)
set forth in this Agreement (including its obligation to purchase Receivables
pursuant to Section 4.06), which failure shall materially and adversely affect
the rights of the Certificateholders or the Noteholders and shall continue
unremedied for a period of 90 days after giving of written notice of the failure
to (i) the Servicer (or the Seller, as long as NMAC is the Servicer) by the
Owner Trustee or the Indenture Trustee, or (ii) the Servicer (or the Seller, as
long as NMAC is the Servicer) and the Owner Trustee or the Indenture Trustee by
Holders of Notes evidencing not less than 25% of the Outstanding Amount or
Holders of Certificates evidencing not less than 25% of the Certificate Balance;
or

60



--------------------------------------------------------------------------------



 



          (c) the occurrence of an Insolvency Event with respect to the
Servicer;
then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Indenture Trustee or the Holders of Notes evidencing a
majority of the Outstanding Amount of the Notes (but excluding for purposes of
such calculation and action all Notes held or beneficially owned by the Issuer,
the Seller, the Servicer or any of their Affiliates unless all of the Notes are
held or beneficially owned by the Issuer, the Seller, the Servicer or any of
their Affiliates), acting together as a single Class, by notice then given in
writing to the Servicer (and to the Indenture Trustee and the Owner Trustee if
given by the Noteholders) may terminate all of the rights and obligations (other
than the obligations set forth in Section 7.02 hereof) of the Servicer under
this Agreement. On or after the receipt by the Servicer of such written notice,
all authority and power of the Servicer under this Agreement, whether with
respect to the Notes, the Certificates or the Receivables or otherwise, shall,
without further action, pass to and be vested in the Indenture Trustee or such
Successor Servicer as may be appointed under Section 8.02; and, without
limitation, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, for the benefit of the predecessor
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. The predecessor Servicer shall cooperate with the Successor
Servicer and the Owner Trustee in effecting the termination of the
responsibilities and rights of the predecessor Servicer under this Agreement,
including, without limitation, the transfer to the Successor Servicer for
administration by it of all cash amounts that shall at the time be held by the
predecessor Servicer for deposit, or have been deposited by the predecessor
Servicer, in the Accounts or thereafter received with respect to the Receivables
that shall at that time be held by the predecessor Servicer and the delivery of
the Receivable Files and the related accounts and records maintained by the
predecessor Servicer. All reasonable costs and expenses (including attorneys’
fees) incurred in connection with transferring the Receivable Files to the
Successor Servicer and amending this Agreement to reflect such succession as
Servicer pursuant to this Section 8.01 shall be paid by the predecessor Servicer
upon presentation of reasonable documentation of such costs and expenses.
Notwithstanding the foregoing, in the event the predecessor Servicer is the
Indenture Trustee, the original Servicer hereunder shall reimburse the Indenture
Trustee for all reasonable costs and expenses as described in the immediately
preceding sentence. Upon receipt of notice of the occurrence of a Servicer
Default, the Indenture Trustee shall give notice thereof to the Rating Agencies.
     SECTION 8.02 Appointment of Successor.
     (a) Upon the Servicer’s receipt of notice of termination pursuant to
Section 8.01 or the Servicer’s resignation in accordance with the terms of this
Agreement, the predecessor Servicer shall continue to perform its functions as
Servicer under this Agreement, in the case of termination, only until the date
specified in such termination notice or, if no such date is specified in a
notice of termination, until receipt of such notice and, in the case of
resignation, until the earlier of (i) the date 45 days from the delivery to the
Owner Trustee and the Indenture Trustee of written notice of such resignation
(or written confirmation of such notice) in accordance with the terms of this
Agreement and (ii) the date upon which the predecessor Servicer shall become
unable to

61



--------------------------------------------------------------------------------



 



act as Servicer, as specified in the notice of resignation and accompanying
Opinion of Counsel. In the event of the Servicer’s resignation or termination
hereunder, the Indenture Trustee shall appoint a Successor Servicer, and the
Successor Servicer shall accept its appointment (including its appointment as
Administrator under the Administration Agreement as set forth in
Section 8.02(b)) by a written assumption in form acceptable to the Owner Trustee
and the Indenture Trustee and shall provide in writing the information
reasonably required by the Seller to comply with its reporting obligations under
the Exchange Act with respect to a replacement servicer. If a Successor Servicer
has not been appointed at the time when the predecessor Servicer has ceased to
act as Servicer in accordance with this Section 8.02, the Indenture Trustee
without further action shall automatically be appointed the Successor Servicer
and the Indenture Trustee shall be entitled to the Total Servicing Fee.
Notwithstanding the above, the Indenture Trustee shall, if it shall be legally
unable so to act, appoint or petition a court of competent jurisdiction to
appoint, and the predecessor Servicer, if no successor Servicer has been
appointed at the time the predecessor Servicer has ceased to act, may petition a
court of competent jurisdiction to appoint any established institution having a
net worth of not less than $100,000,000 and whose regular business shall include
the servicing of automobile and/or light-duty truck receivables, as the
successor to the Servicer under this Agreement.
     (b) Upon appointment, the Successor Servicer (including the Indenture
Trustee acting as Successor Servicer) shall (i) be the successor in all respects
to the predecessor Servicer and shall be subject to all the responsibilities,
duties and liabilities arising thereafter relating thereto placed on the
predecessor Servicer (except the initial Servicer’s obligation to make Advances)
and shall be entitled, subject to the arrangements referred to in paragraph
(c) below, to the servicing fee and all the rights granted to the predecessor
Servicer by the terms and provisions of this Agreement and (ii) become the
Administrator under the Administration Agreement in accordance with Section 8 of
such Agreement.
     (c) In connection with such appointment, the Issuer may make such
arrangements for the compensation of such Successor Servicer out of payments on
Receivables as it and such Successor Servicer shall agree; provided, however,
that no such compensation shall be in excess of that permitted the predecessor
Servicer under this Agreement. The Issuer, the Indenture Trustee and such
Successor Servicer shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession.
     SECTION 8.03 Repayment of Advances. If the Servicer shall resign or be
terminated, the Servicer shall continue to be entitled to receive, to the extent
of available funds, reimbursement for Outstanding Advances pursuant to
Sections 5.03 and 5.04 with respect to all Advances previously made thereby.
     SECTION 8.04 Notification. Upon any termination of, or appointment of a
successor to, the Servicer pursuant to this Article VIII, the Owner Trustee
shall give prompt written notice thereof to the Certificateholders, and the
Indenture Trustee shall give prompt written notice thereof to Noteholders and
the Rating Agencies.

62



--------------------------------------------------------------------------------



 



     SECTION 8.05 Waiver of Past Defaults. The Holders of Notes evidencing a
majority of the Outstanding Amount of the Notes, or, in the case of any Servicer
Default which does not adversely affect the Indenture Trustee or the
Noteholders, the Holders of Certificates evidencing a majority of the
Certificate Balance, in each case excluding for purposes of such calculation and
action all Securities held or beneficially owned by the Issuer, the Servicer,
the Seller or any of their Affiliates (unless all of the Notes or the
Certificates, as the case may be, are held by the Issuer, the Servicer, the
Seller or any of their Affiliates), may, on behalf of all the Noteholders and
the Certificateholders, waive in writing any default by the Servicer in the
performance of its obligations hereunder and its consequences, except a default
in making any required deposits to or payments from the Collection Account in
accordance with this Agreement. Upon any such waiver of a past default, such
default shall cease to exist, and any Servicer Default arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereto.
ARTICLE IX
Termination; Release of Receivables
     SECTION 9.01 Optional Purchase of All Receivables.
     (a) On each Distribution Date following the last day of a Collection Period
as of which the Pool Balance shall be less than or equal to the Optional
Purchase Percentage multiplied by the Original Pool Balance, the Servicer or any
successor to the Servicer shall have the option to purchase, or cause to be
purchased, the corpus of the Owner Trust Estate (whether or not such assets then
comprise all or a portion of the Trust Estate) for an amount equal to the
Optional Purchase Price (the “Optional Purchase”). To exercise such option, the
Servicer or any successor to the Servicer shall notify the Owner Trustee and the
Indenture Trustee of its intention to do so in writing, no later than the first
Business Day of the month in which such purchase is to be effected and shall, on
or before the Distribution Date on which such purchase is to occur, deposit
pursuant to Section 5.05 in the Collection Account an amount equal to the
Optional Purchase Price (or the deposit in cash of such lesser amount as
provided in Section 9.01(b)), and shall succeed to all interests in and to the
Trust Estate and the Owner Trust Estate; provided, however, that the Servicer
shall not effect any such purchase so long as the rating of NMAC by Moody’s is
less than “Ba1” unless the Owner Trustee and the Indenture Trustee shall have
received an Opinion of Counsel to the effect that such purchase shall not
constitute a fraudulent conveyance, subject to such assumptions as to factual
matters as may be contained therein. Amounts so deposited will be paid and
distributed as set forth in Section 5.06 of this Agreement. Upon such deposit of
the amount necessary to purchase the corpus of the Owner Trust Estate, the
Servicer shall for all purposes of this Agreement be deemed to have released all
claims for reimbursement of Outstanding Advances made in respect of the
Receivables.
     (b) The Servicer, at its option, may pay all or a portion of the Optional
Purchase Price by issuing a demand note in favor of the Trust, the terms of
which, on the whole,

63



--------------------------------------------------------------------------------



 



shall be commercially reasonable and substantially similar to terms that would
prevail in an arms-length negotiation between unaffiliated parties; provided,
however, that (i) the Servicer shall pay in cash the portion of the Optional
Purchase Price that is equal to or greater than the sum of (x) the Outstanding
Amount of all Classes of Notes and (y) the Noteholders’ Interest Distributable
Amount for all Classes of Notes for such Distribution Date, and (ii) the
Servicer may issue a demand note to a Certificateholder pursuant to this
Section 9.01 only if such Certificateholder consents to the receipt of such
demand note.
     (c) Notice of any such purchase of the Owner Trust Estate shall be given by
the Owner Trustee and the Indenture Trustee to each Securityholder as soon as
practicable after their receipt of notice thereof from the Servicer.
     (d) Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholders will succeed to the rights of the Noteholders hereunder other
than under Section 5.06 and the Issuer will succeed to the rights of the
Indenture Trustee provided for in this Agreement.
     SECTION 9.02 Release of Receivables.
     (a) Upon repurchase of any Receivable by the Seller pursuant to
Section 3.02 or by the Servicer pursuant to Section 4.06 or Section 9.01, the
Issuer and the Indenture Trustee on behalf of the Noteholders, shall, without
further action, be deemed to transfer, assign, set-over and otherwise convey to
the Seller or the Servicer, as the case may be, all right, title and interest of
the Issuer in, to and under such repurchased Receivable, all monies due or to
become due with respect thereto and all proceeds thereof and the other property
conveyed to the Issuer hereunder pursuant to Section 2.01 with respect to such
Receivable, and all security and any records relating thereto, such assignment
being an assignment outright and not for security; and the Seller or the
Servicer, as applicable, shall thereupon own each such Receivable, and all such
related security and records, free of any further obligation to the Issuer, the
Owner Trustee, the Certificateholders, the Indenture Trustee or the Noteholders
with respect thereto.
     (b) The Issuer and Indenture Trustee shall execute such documents and
instruments of transfer and assignment and take such other actions as shall be
reasonably requested by the Seller or the Servicer, as the case may be, to
effect the conveyance of such Receivable pursuant to Sections 3.02, 4.06 and
9.02.
     (c) If in any enforcement suit or legal proceeding it is held that the
Seller or the Servicer may not enforce a repurchased Receivable on the ground
that it is not a real party in interest or a holder entitled to enforce the
Receivable, the Issuer, and the Indenture Trustee on behalf of the Noteholders,
shall, at the written direction and expense of the Seller or Servicer, as the
case may be, take such reasonable steps as the Seller or the Servicer deems
necessary to enforce the Receivable, including bringing suit in the name or
names of the Issuer, the Certificateholders or the Noteholders.

64



--------------------------------------------------------------------------------



 



     SECTION 9.03 Termination.
     (a) The respective obligations of the Seller, the Servicer, NMAC (so long
as NMAC has rights or obligations hereunder), the Owner Trustee, and the
Indenture Trustee, as the case may be, pursuant to this Agreement shall
terminate upon the earliest of (i) the maturity or other liquidation of the last
Receivable and the final disposition of all amounts received upon liquidation of
any remaining Receivables, or (ii) the election by the Servicer to purchase the
corpus of the Trust as described in Section 9.01 and the payment or distribution
to Securityholders of all amounts required to be paid to them under the
Indenture or the Trust Agreement, as the case may be.
     (b) Notice of any such termination under this Section 9.03 shall be given
by the Indenture Trustee or the Owner Trustee to each Securityholder of record
as specified in the Indenture or the Trust Agreement, as appropriate.
ARTICLE X
Miscellaneous
     SECTION 10.01 Amendment.
     (a) This Agreement may be amended by the Seller, the Servicer and the
Issuer, with the consent of the Indenture Trustee, but without the consent of
any of the Noteholders or the Certificateholders.
     (1) to cure any ambiguity, correct or supplement any provision herein that
may be inconsistent with any other provision herein, or make any other
provisions with respect to matters or questions arising hereunder that are not
inconsistent with the provisions herein; provided that (i) the amendment will
not materially and adversely affect the interest of any Noteholder or
Certificateholder and (ii) the Servicer shall have delivered an Officer’s
Certificate to the Indenture Trustee and the Owner Trustee stating that such
amendment will not materially and adversely affect the interest of any
Noteholder or Certificateholder; and
     (2) to (A) change the formula for determining the required amount for the
Specified Reserve Account Balance or (B) add a supplemental specified Reserve
Account balance and amend Section 5.06(c) to require payments and distributions
to the Reserve Account up to an amount equal to the sum of the Specified Reserve
Account Balance and such supplemental specified Reserve Account balance
immediately following any payments and distributions made pursuant to
Section 5.06(c)(ix) upon (i) satisfaction of the Rating Agency Condition with
respect to such amendment, or (ii) delivery by the Servicer to the Indenture
Trustee and the Owner Trustee of an Officer’s Certificate stating that such
amendment will not materially and adversely affect the interest of any
Noteholder. If the proposed amendment or supplement described in the foregoing
clause (a)(2) would materially and adversely affect any of the rights or
obligations of any Certificateholder, the Owner Trustee shall obtain the consent
of each Certificateholder prior to the adoption of such amendment or supplement;

65



--------------------------------------------------------------------------------



 



provided, that no Certificateholder’s consent to any such amendment or
supplement shall be unreasonably withheld or delayed, and provided, further,
that each Certificateholder’s consent will be deemed to have been given if such
Certificateholder does not object in writing within 10 days of receipt of a
written request for such consent. Upon receipt of the consent, or deemed
consent, of each Certificateholder, the Owner Trustee shall notify the Indenture
Trustee of such consent or deemed consent.
     An amendment will be deemed not to materially and adversely affect the
interests of any Noteholder or Certificateholder of any Class if (x) the
amendment does not adversely affect the Trust’s status as a partnership (or, for
any period during which there is not more than one beneficial owner of a
Certificate, the Trust’s status as an entity that is disregarded as an entity
separate from the Certificateholder) for federal income tax purposes, (y) the
Rating Agency Condition shall have been satisfied with respect to such
amendment, and (z) the Servicer has delivered the Officer’s Certificate
described in this Section 10.01(a).
     (b) This Agreement may also be amended from time to time by the Seller, the
Servicer and the Issuer, with the consent of the Indenture Trustee and the
consent of:
     (1) the Holders of Notes evidencing a majority of the Outstanding Amount of
the Notes; or
     (2) in the case of any amendment that does not adversely affect the
Indenture Trustee or the Noteholders, the Holders of the Certificates evidencing
a majority of the outstanding Certificate Balance (but excluding for purposes of
calculation and action all Certificates held by the Issuer, the Seller, the
Servicer or any of their Affiliates, unless all of the Certificates are held by
the Issuer, the Seller, the Servicer or any of their Affiliates);
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of those Noteholders or Certificateholders; provided, however,
that no amendment shall:
     (1) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, collections of payments on the Receivables or distributions that
are required to be made for the benefit of those Noteholders or
Certificateholders or change the Interest Rate or the Specified Reserve Account
Balance (except as described above under clause (2) of subsection (a) above)
without the consent of each “adversely affected” Noteholder or
Certificateholder; or
     (2) reduce the aforesaid percentage of the Outstanding Amount of the Notes
or Certificate Balance of the Certificates which is required to consent to any
amendment, without the consent of the Holders of all the then outstanding Notes
or Certificates.
     An amendment referred to above will be deemed not to “adversely affect” a
Noteholder of any Class only if the Rating Agency Condition with respect to such
amendment shall have been satisfied. In connection with any amendment referred
to in clause (x) above, the Servicer

66



--------------------------------------------------------------------------------



 



shall deliver an Officer’s Certificate to the Indenture Trustee and the Owner
Trustee stating that those Noteholders and Certificateholders whose consents
were not obtained were not adversely affected by such amendment.
     Promptly after the execution of any such amendment or consent, the Owner
Trustee shall furnish written notification of the substance of such amendment or
consent to each Certificateholder, the Indenture Trustee and each of the Rating
Agencies.
     It shall not be necessary for the consent of the Certificateholders or the
Noteholders pursuant to this Section 10.01 to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof.
     Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and the Opinion of Counsel referred to in
Section 10.02(h)(A). The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which affects the Owner
Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement or otherwise.
     (c) The Indenture Trustee shall notify the Owner Trustee of any proposed
amendment or supplement to this Agreement pursuant to Section 10.01(a)(2). If
such proposed amendment or supplement would materially and adversely affect any
of the rights or obligations of any Certificateholder, the Indenture Trustee
shall obtain a notice from the Owner Trustee confirming the consent or deemed
consent of each Certificateholder prior to the adoption of such amendment or
supplement; provided, that no Certificateholder’s consent to any such amendment
or supplement shall be unreasonably withheld or delayed, and provided, further,
that each Certificateholder’s consent will be deemed to have been given if such
Certificateholder does not object in writing within 10 days of receipt of a
written request for such consent.
     SECTION 10.02 Protection of Title to Trust.
     (a) The Seller shall execute and file such financing statements and cause
to be executed and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Issuer and of the Indenture Trustee in the Receivables and
in the proceeds thereof. The Seller shall deliver (or cause to be delivered) to
the Owner Trustee and the Indenture Trustee file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.
     (b) The Seller and the Servicer shall notify the Owner Trustee and the
Indenture Trustee within 30 days after any change of its name, identity or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed in accordance with paragraph (a) above
seriously misleading within the meaning of Section 9-507(c) of the UCC, and
shall promptly file appropriate amendments to all previously filed financing
statements or continuation statements.

67



--------------------------------------------------------------------------------



 



     (c) Each of the Seller and the Servicer shall notify the Owner Trustee and
the Indenture Trustee of any relocation of its principal executive office or
state of incorporation within 30 days after such relocation, if, as a result of
such relocation, the applicable provisions of the UCC would require the filing
of any amendment of any previously filed financing or continuation statement or
of any new financing statement and shall promptly file any such amendment or new
financing statement. The Servicer shall at all times maintain each office from
which it shall service Receivables, and its principal executive office, within
the United States of America.
     (d) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each), and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account in respect of such
Receivable.
     (e) The Servicer shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to the Trust, the
Servicer’s master computer records that refer to any Receivable shall indicate
clearly the interest of the Issuer and the Indenture Trustee in such Receivable
and that such Receivable is owned by the Issuer and has been pledged to the
Indenture Trustee. The Servicer shall at all times maintain control of the
Receivables constituting electronic chattel paper. Indication of these
respective interests in a Receivable shall be deleted from or modified on the
Servicer’s computer systems when, and only when, the related Receivable shall
have become a Liquidated Receivable or been repurchased.
     (f) If at any time the Seller or the Servicer shall propose to sell, grant
a security interest in, or otherwise transfer any interest in automotive
receivables to, any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts that, if they shall refer in any manner
whatsoever to any Receivable, shall indicate clearly that such Receivable has
been sold and is owned by the Issuer and has been pledged to the Indenture
Trustee.
     (g) Upon receipt of a written request from the Owner Trustee or the
Indenture Trustee, which request shall be made no more frequently than annually,
the Servicer shall furnish to the Owner Trustee or the Indenture Trustee, as the
case may be, within 20 Business Days after receipt of such request, a list of
all Receivables (by contract number and name of Obligor) then held as part of
the Trust, together with a reconciliation of the Schedule of Receivables and to
each of the Servicer’s Certificates furnished before such request indicating
removal of Receivables from the Trust. The Servicer shall permit the Indenture
Trustee and its agents at any time during normal business hours upon reasonable
prior notice to inspect, audit and make copies of and abstracts from the
Servicer’s records regarding any Receivable.
     (h) The Servicer shall deliver to the Owner Trustee and the Indenture
Trustee:

68



--------------------------------------------------------------------------------



 



     (A) upon the execution and delivery of this Agreement and of each amendment
hereto, an Opinion of Counsel, based on customary assumptions and
qualifications, stating that, in the opinion of such counsel, either (A) all
financing statements and continuation statements have been executed and filed
that are necessary to perfect the interest of the Trust and the Indenture
Trustee in the Receivables, and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or
(B) no such action shall be necessary to preserve and protect such interest;
     (B) if requested by the Indenture Trustee or the Owner Trustee, not more
frequently than annually, an Opinion of Counsel, dated as of a date during such
90-day period, either (A) stating that, in the opinion of such counsel, based on
customary assumptions and qualifications, all financing statements and
continuation statements have been executed and filed that are necessary to
perfect the interest of the Trust and the Indenture Trustee in the Receivables,
and reciting the details of such filings or referring to prior Opinions of
Counsel in which such details are given, or (B) no such action shall be
necessary to preserve and protect such interest; and
     (C) with a copy to each Rating Agency then rating the Notes, no less
frequently than every twelve months (commencing on the Closing Date), a copy of
an Opinion of Counsel (which need not be addressed to the Owner Trustee or the
Indenture Trustee), either as to the Servicer’s control of the Receivables
evidenced by electronic contracts, or as to the Servicer’s control of other
automobile receivables evidenced by electronic contracts sold and serviced by
the Servicer.
     (i) Each Opinion of Counsel referred to in clause (h)(A), (h)(B) or (h)(C)
above shall specify any action necessary (as of the date of such Opinion of
Counsel) to be taken in the following year to preserve and protect such
interest.
     SECTION 10.03 Notices. All demands, notices, communications and
instructions upon or to the Seller, the Servicer, the Owner Trustee, the
Indenture Trustee or the Rating Agencies under this Agreement shall be in
writing, personally delivered or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon receipt (a) in the
case of the Seller, to Nissan Auto Receivables Corporation II, One Nissan Way,
Franklin, Tennessee, 37067, Attention: Treasurer, (b) in the case of the
Servicer, to Nissan Motor Acceptance Corporation, One Nissan Way, Franklin,
Tennessee, 37067, Attention: Treasurer, (c) in the case of the Issuer or the
Owner Trustee, to Nissan Auto Receivables 2010-A Owner Trust, c/o Wilmington
Trust Company, Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890, Attention: Nissan Auto Receivables 2010-A Owner Trust, (d) in
the case of the Indenture Trustee, to U.S. Bank National Association, 209 South
LaSalle Street, Suite 300, Chicago, Illinois 60604; (e) in the case of Moody’s,
to Moody’s Investors Service, Inc., ABS Monitoring Department, 7 World Trade
Center, 250 Greenwich Street, New York, New York 10007, (f) in the case of
Fitch, to Fitch Ratings, One State Street Plaza, New York, New York, 10004,
Attention: Asset-Backed Securities Group; or, as to each of the foregoing, at
such other address as shall be designated by written notice to the other
parties.

69



--------------------------------------------------------------------------------



 



     SECTION 10.04 Assignment by the Seller or the Servicer. Notwithstanding
anything to the contrary contained herein, except as provided in Sections 6.04
and 7.03 of this Agreement and as provided in the provisions of this Agreement
concerning the resignation or termination of the Servicer, this Agreement may
not be assigned by the Seller or the Servicer without the prior written consent
of the Indenture Trustee, the Owner Trustee, the Holders of Notes evidencing not
less than 66 2/3% of the Outstanding Amount and the Holders of Certificates
evidencing not less than 66 2/3% of the Certificate Balance.
     SECTION 10.05 Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Seller, the Servicer, the Issuer,
the Owner Trustee, the Certificateholders, the Indenture Trustee and the
Noteholders, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Owner Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.
     SECTION 10.06 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     SECTION 10.07 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
     SECTION 10.08 Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
     SECTION 10.09 Governing Law. This Agreement shall be construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions (other than Section 5-1401 of the General Obligations
Law of the State of New York), and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.
     SECTION 10.10 Assignment by Issuer. The Seller hereby acknowledges and
consents to any mortgage, pledge, assignment and grant of a security interest by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Noteholders of all right, title and interest of the Issuer in, to and under
the Receivables and the related property acquired hereunder and/or the
assignment of any or all of the Issuer’s rights and obligations hereunder to the
Indenture Trustee.
     SECTION 10.11 Nonpetition Covenants.
     (a) Notwithstanding any prior termination of this Agreement, the Servicer
and the Seller shall not, prior to the date which is one year and one day after
the termination of this Agreement with respect to the Issuer, acquiesce,
petition or otherwise invoke or cause the Issuer to invoke the process of any
court or government authority for the

70



--------------------------------------------------------------------------------



 



purpose of commencing or sustaining a case against the Issuer under any federal
or state bankruptcy, insolvency or similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or any substantial part of its property, or ordering the winding
up or liquidation of the affairs of the Issuer.
     (b) Notwithstanding any prior termination of this Agreement, each of the
Servicer and the Owner Trustee (not in its individual capacity but solely as
Owner Trustee), prior to the date which is one year and one day after the Notes
are paid in full, covenants and agrees that it will not at any time file, join
in any filing of, or cooperate with or encourage others to file any bankruptcy,
reorganization arrangement, insolvency or liquidation proceeding or other
proceeding against the Seller under any federal or state bankruptcy, insolvency
or similar law, appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Seller or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of the
Seller.
     SECTION 10.12 Limitation of Liability of Owner Trustee and Indenture
Trustee. Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by Wilmington Trust Company, not in its
individual capacity, but solely in its capacity as Owner Trustee of the Issuer,
and by U.S. Bank National Association, not in its individual capacity, but
solely in its capacity as Indenture Trustee under the Indenture. In no event
shall Wilmington Trust Company or U.S. Bank National Association have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered by the Seller or the Servicer, or prepared by the Seller or
the Servicer for delivery by the Owner Trustee on behalf of the Issuer, pursuant
hereto, as to all of which recourse shall be had solely to the assets of the
Issuer. For all purposes of this Agreement, in the performance of its duties or
obligations hereunder or in the performance of any duties or obligations of the
Issuer hereunder, the Owner Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Articles VI, VII and VIII of the Trust
Agreement.
     SECTION 10.13 Waivers. No failure or delay on the part of the Issuer in
exercising any power, right or remedy under this Agreement or the Assignment
shall operate as a waiver hereof or thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or further
exercise hereof or thereof or the exercise of any such power, right or remedy
preclude any other or further exercise hereof or thereof or the exercise of any
other power, right or remedy. Notwithstanding anything to the contrary, the
Issuer shall not waive any breach of representations and warranties as set forth
in Sections 3.01(e), (l), (n), (o), (aa) or (ee) without the written consent of
at least a majority of the Outstanding Amount of the Notes, voting as a single
class (excluding for such purposes the outstanding principal amount of any Notes
held of record or beneficially owned by the Issuer, the Servicer, the Seller or
any of their Affiliates, unless at such time all of the Notes are held of record
or beneficially owned by the Issuer, the Servicer, the Seller, or any of their
Affiliates.

71



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

            NISSAN AUTO RECEIVABLES 2010-A
OWNER TRUST
      By:   WILMINGTON TRUST COMPANY,         not in its individual capacity but
solely as        Owner Trustee on behalf of the Trust   

            By:   /s/ Jeanne M. Oller         Name:   Jeanne M. Oller       
Title:   Assistant Vice President   

            NISSAN AUTO RECEIVABLES CORPORATION II, as Seller   

            By:   /s/ Mark F. Wilten         Name:   Mark F. Wilten       
Title:   Treasurer   

            NISSAN MOTOR ACCEPTANCE CORPORATION, individually and as Servicer   

            By:   /s/ Steven R. Lambert         Name:   Steven R. Lambert       
Title:   President   

          ACKNOWLEDGED AND ACCEPTED AS OF
THE DAY AND YEAR FIRST ABOVE WRITTEN:

U.S. BANK NATIONAL ASSOCIATION
not in its individual capacity but solely as Indenture Trustee
    By:   /s/ Patricia M. Child      Name:   Patricia M. Child      Title:  
Vice President   

72



--------------------------------------------------------------------------------



 



         

APPENDIX A
REGULATION AB REPRESENTATIONS, WARRANTIES AND COVENANTS
PART I
DEFINED TERMS
     Section 1.01. As used in this Appendix A, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined); unless otherwise defined
herein, terms used in this Appendix A that are defined in the Agreement to which
this Appendix A is attached shall have the same meanings herein as in the
Agreement:
     “Commission”: The United States Securities and Exchange Commission.
     “Regulation AB”: Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission, or as may be provided by the Commission or its
staff from time to time.
     “Securities Act”: The Securities Act of 1933, as amended.
PART II
COMPLIANCE WITH REGULATION AB
     Section 2.01. Intent of the Parties; Reasonableness.
     Each of the Issuer, the Indenture Trustee, the Seller and the Servicer
acknowledges and agrees that the purpose of Part II of this Appendix A is to
facilitate compliance by the Issuer, the Indenture Trustee, the Seller, and the
Servicer with the provisions of Regulation AB and related rules and regulations
of the Commission.
     Neither the Issuer nor the Seller shall exercise its right to request
delivery of information, reports or other performance under these provisions for
purposes other than compliance with Regulation AB. Each of the Issuer, the
Indenture Trustee, the Seller and the Servicer acknowledges that interpretations
of the requirements of Regulation AB may change over time, whether due to
interpretive guidance provided by the Commission or its staff, consensus among
participants in the asset-backed securities markets, advice of counsel, or
otherwise, and the Servicer hereby agrees to reasonably comply with all
reasonable requests made by the Issuer (including any of its assignees or
designees), the Indenture Trustee or the Seller, as the case may be, in good
faith for delivery of such information or reports, including, without
limitation, any

 



--------------------------------------------------------------------------------



 



Servicer compliance statements and reports, and assessments of compliance and
attestation, as may be required under the then-current interpretations of
Regulation AB.
     Notwithstanding the foregoing, each of the Issuer, the Indenture Trustee,
the Seller and the Servicer hereby agree to comply with all applicable sections
of Regulation AB, including, without limitation, Item 1122 of Regulation AB,
which includes the delivery by the Servicer of compliance statements and
assessment and attestation reports, and the Servicer shall obtain from each
party participating in the servicing function the reports required by Item 1122
of Regulation AB.

 